Exhibit 10.11

When recorded, return to:

Record in Real Property Records

 

in Eagle County, Colorado

Powell Coleman & Arnold LLP

 

8080 North Central Expressway, Suite 1380

 

Dallas, Texas 75206

 

Attn: Carol D. Satterfield

 

 

DEED OF TRUST

This DEED OF TRUST (herein referred to as the “Deed of Trust”), entered into as
of the 6th day of June 2007, by BEHRINGER HARVARD CORDILLERA, LLC, a Delaware
limited liability company, as Grantor, whose mailing address for notice
hereunder is at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001, Attn:
Asset Manager, to the Public Trustee of Eagle County, Colorado, as Trustee, for
the benefit of the hereinafter described Beneficiary.

WITNESSETH:

ARTICLE I

DEFINITION

1.1.          Definitions.  As used herein, the following terms shall have the
following meanings:

Beneficiary: Behringer Harvard Opportunity OP I, LP, a Texas limited partnership
whose address for notice hereunder is 15601 Dallas Parkway, Suite 600, Addison,
Texas 75001, Attn: General Counsel, and the subsequent holder or holders, from
time to time, of the Note.

Code: The Uniform Commercial Code, as amended from time to time, in effect in
the state in which the Mortgaged Property is located.

Constituent Party: Any signatory to this Deed of Trust that signs on Grantor’s
behalf that is a corporation, general partner, general partnership, limited
partnership, joint venture, trust, or other type of business organization.

Contracts: All of the right, title, and interest of Grantor, including equitable
rights, in, to, and under any and all (i) contracts for the purchase and/or sale
of all or any portion of the Mortgaged Property, whether such Contracts are now
or at any time hereafter existing, including but without limitation, any and all
earnest money or other deposits escrowed or to be escrowed or letters of credit
provided or to be provided by the purchasers under the Contracts, including all
amendments and supplements to and renewals and extensions of the Contracts at
any time made, and together with all payments, earnings, income, and profits
arising from sale of all or any portion of the Mortgaged Property or from the
Contracts and all other sums due or to become due under and pursuant thereto and
together with any and all earnest money, security, letters of credit or other
deposits under any of the Contracts; (ii) contracts, licenses, permits, and
rights relating to living unit equivalents or other entitlements for water,
wastewater, and other utility services whether executed, granted, or issued by a
private person or entity or a governmental or quasi-governmental agency, which
are directly or indirectly related to, or connected with, the development of the
Mortgaged Property, whether such contracts, licenses, and permits are now or at
any time thereafter existing, including without limitation, any and all rights
of living unit

1


--------------------------------------------------------------------------------


equivalents or other entitlements with respect to water, wastewater, and other
utility services, certificates, licenses, zoning variances, permits, and
no-action letters from each governmental authority required: (i) to evidence
compliance by Grantor and all improvements constructed or to be constructed on
the Mortgaged Property with all legal requirements applicable to the Mortgaged
Property, and (ii) to develop and/or operate the Mortgaged Property as a
commercial and/or residential project; (iii) any and all right, title, and
interest Grantor may have in any financing arrangements relating to the
financing of or the purchase of all or any portion of the Mortgaged Property by
future purchasers; and (iv) all other contracts which in any way relate to the
use, enjoyment, occupancy, operation, maintenance, or ownership of the Mortgaged
Property (save and except any and all leases, subleases or other agreements
pursuant to which Grantor is granted a possessory interest in the Land),
including but not limited to maintenance agreements and service contracts.

Debtor Relief Laws: Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts, or
similar laws affecting the rights of creditors.

Default Rate: The rate of interest specified in the Note to be paid by the maker
of the Note from and after the occurrence of a default in payment under the
provisions of the Note and Loan Documents but not in excess of the Maximum
Lawful Rate.

Disposition: Any sale, lease, exchange, assignment, conveyance, transfer, trade,
or other disposition of all or any portion of the Mortgaged Property (or any
interest therein) or all or any part of the beneficial ownership interest in
Grantor (if Grantor is a corporation, partnership, general partnership, limited
partnership, joint venture, trust, or other type of business association or
legal entity); provided, however, that the members of Grantor may transfer their
interest in Grantor to an affiliate and Cordillera Partners, LLC may transfer
the ownership interests in Cordillera Partners, LLC so long as Jeff Nelsen
remains an investor and a managing member in Cordillera Partners, LLC and
retains the ability to direct and is actively involved in the day-to-day
management of the business affairs of Cordillera Partners, LLC and such
ownership interests are not transferred to any person or entity that would
adversely impact the REIT status of any other member or the reputation of the
company.

Event of Default: Any happening or occurrence described in Article VI hereof.

Environmental Law: Any federal, state, or local law, statute, ordinance, or
regulation, whether now or hereafter in effect, pertaining to health, industrial
hygiene, or the environmental conditions on, under, or about the Land, including
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980 (“CERCLA”), 42 U.S.C. §9601 et seq.; Resource, Conservation and Recovery
Act (“RCRA”), 42 U.S.C. §6901 et seq. as amended by the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), Pub. L. 99-499, 100 Stat. 1613; the Toxic
Substances Control Act, 15 U.S.C. §2601 et seq.; Emergency Planning and
Community Right to Know Act of 1986, 42 U.S.C. §1101 et seq.; Clean Water Act
(“CWA”), 33 U.S.C. §1251 et seq.; Clean Air Act (“CAA”), 42 U.S.C. §7401 et
seq.; Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C. §1251 et seq.;
and any corresponding state laws or ordinances; and regulations, rules,
guidelines, or standards promulgated pursuant to such laws, statutes and
regulations.

2


--------------------------------------------------------------------------------


Fixtures: All materials, supplies, equipment, systems, apparatus, and other
items now owned or hereafter acquired by Grantor and now or hereafter attached
to, installed in, or used in connection with (temporarily or permanently) any of
the Improvements or the Land, which are now owned or hereafter acquired by
Grantor and are now or hereafter attached to the Land or the Improvements, and
including but not limited to, any and all partitions, dynamos, window screens
and shades, draperies, rugs and other floor coverings, awnings, motors, engines,
boilers, furnaces, pipes, cleaning, call and sprinkler systems, fire
extinguishing apparatus and equipment, water tanks, swimming pools, heating,
ventilating, refrigeration, plumbing, laundry, lighting, generating, cleaning,
waste disposal, transportation (of people or things, including but not limited
to, stairways, elevators, escalators, and conveyors), incinerating, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, disposals, dishwashers, refrigerators and ranges,
recreational equipment and facilities of all kinds, and water, gas, electrical,
storm and sanitary sewer facilities, and all other utilities whether or not
situated in easements, together with all accessions, appurtenances,
replacements, betterments, and substitutions for any of the foregoing and the
proceeds thereof.

Governmental Authority: Any and all applicable courts, boards, agencies,
commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise), whether now or hereafter in existence.

Grantor: The individual or entity described as Grantor in the initial paragraph
of this Deed of Trust and any and all subsequent owners of the Mortgaged
Property or any part thereof (without hereby implying Beneficiary’s consent to
any Disposition of the Mortgaged Property).

Hazardous Substance: Hazardous Substance is any substance, product, waste, or
other material which is or becomes listed, regulated, or addressed as being a
toxic, hazardous, polluting, or similarly harmful substance under any
Environmental Law, including without limitation: (i) any substance included
within the definition of “hazardous waste” pursuant to Section 1004 of RCRA;
(ii) any substance included within the definition of “hazardous substance”
pursuant to Section 101 of CERCLA; (iii) any substance included within (1) the
definition of “regulated substance” pursuant to Section 26.342(9) of TWC or (2)
the definition of “hazardous substance” pursuant to Section 361.003(13) of THSC;
(iv) asbestos; (v) polychlorinated biphenyls; (vi) petroleum products; and (vii)
underground storage tanks, whether empty, filled or partially filled with any
substance.

Impositions: (i) All real estate and personal property taxes, charges,
assessments, standby fees, excises, and levies and any interest, costs, or
penalties with respect thereto, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever which at any time
prior to or after the execution hereof may be assessed, levied, or imposed upon
the Mortgaged Property or the ownership, use, occupancy, or enjoyment thereof,
or any portion thereof, or the sidewalks, streets, or alleyways adjacent
thereto; (ii) any charges, fees, license payments, or other sums payable for or
under any easement, license, or agreement maintained for the benefit of the
Mortgaged Property; (iii) water, gas, sewer, electricity, and other utility
charges and fees relating to the Mortgaged Property; and (iv) assessments and
charges arising under any subdivision, condominium, planned unit development, or
other declarations, restrictions, regimes, or agreements affecting the Mortgaged
Property.

Improvements: Any and all buildings, covered garages, air conditioning towers,
open parking areas, structures and other improvements, and any and all
additions, alterations, betterments or

3


--------------------------------------------------------------------------------


appurtenances thereto, now or at any time hereafter situated, placed, or
constructed upon the Land or any part thereof.

Indebtedness: (i) The principal of, interest on, or other sums evidenced by the
Note or the Loan Documents; (ii) any other amounts, payments, or premiums
payable under the Loan Documents; (iii) such additional sums, with interest
thereon, as may hereafter be borrowed from Beneficiary, its successors or
assigns, by Grantor, when evidenced by a promissory note which, by its terms, is
secured hereby; and (iv) any and all other indebtedness, obligations, and
liabilities of any kind or character of the Grantor to Beneficiary as set forth
in the Loan Documents, now or hereafter existing, absolute or contingent, due or
not due, arising by operation of law or otherwise, or direct or indirect,
primary or secondary, joint, several, joint and several, fixed or contingent,
secured or unsecured by additional or different security or securities.

Land: The real property or interest therein described in Exhibit A attached
hereto and incorporated herein by this reference, together with all right,
title, interest, and privileges of Grantor in and to (i) all streets, ways,
roads, alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to such real property or the
improvements thereon; (ii) any strips or gores of real property between such
real property and abutting or adjacent properties; (iii) all water and Water
Rights, timber, crops, pertaining to such real property; and (iv) all
appurtenances and all reversions and remainders in or to such real property.

Leases: Any and all leases, master leases, subleases, licenses, concessions, or
other agreements (written or oral, now or hereafter in effect) which grant to
third parties a possessory interest in and to, or the right to use, all or any
part of the Mortgaged Property, together with all security and other deposits or
payments made in connection therewith.

Legal Requirements: (i) Any and all present and future judicial decisions,
statutes (including Architectural Barrier Laws and Environmental Laws, rulings,
rules, regulations, permits, certificates, or ordinances of any Governmental
Authority in any way applicable to Grantor or the Mortgaged Property, including,
without limiting the generality of the foregoing, the ownership, use, occupancy,
possession, operation, maintenance, alteration, repair, or reconstruction
thereof, (ii) any and all covenants, conditions, and restrictions contained in
any deeds, other forms of conveyance, or in any other instruments of any nature
that relate in any way or are applicable to the Mortgaged Property or the
ownership, use, or occupancy thereof, (iii) Grantor’s presently or subsequently
effective bylaws and articles of incorporation or partnership, limited
partnership, joint venture, trust, or other form of business association
agreement, (iv) any and all Leases, (v) any and all Contracts, and (vi) any and
all leases, other than those described in (iv) above, and other contracts
(written or oral) of any nature that relate in any way to the Mortgaged Property
and to which Grantor may be bound, including, without limiting the generality of
the foregoing, any lease or other contract pursuant to which Grantor is granted
a possessory interest in and to the Land and/or the Improvements.

Loan Documents: The Note, this Deed of Trust, the Security Agreement and any and
all other documents now or hereafter executed by the Grantor or any other person
or party in connection with the loan evidenced by the Note or in connection with
the payment of the Indebtedness of the performance and discharge of the
Obligations.

Material Adverse Effect: Any material and adverse effect on (i) the business
condition (financial or otherwise), operations, prospects, results of
operations, capitalization, liquidity or any

4


--------------------------------------------------------------------------------


properties of the Grantor, taken as a whole, (ii) the value of the Mortgaged
Property, (iii) the ability of Grantor (or if the Grantor is a partnership,
joint venture, trust or other type of business association, of any of the
parties comprising Grantor or of the ground lessor if the estate held by Grantor
in the Land is a leasehold estate) to pay and perform the Indebtedness and the
Obligations, respectively, or (iv) the validity, enforceability or binding
effect of any of the Loan Documents.

Maximum Lawful Rate: The maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Beneficiary in accordance with the
applicable laws of the State of Colorado (or applicable United States federal
law to the extent that it permits Beneficiary to contract for, charge, take,
receive or reserve a greater amount of interest than under Colorado law), taking
into account all Charges (as herein defined) made in connection with the
transaction evidenced by the Note and the other Loan Documents.  To the extent
United States federal law permits Beneficiary to contract for, charge, take,
receive or reserve a greater amount of interest than under Colorado law,
Beneficiary will rely on United States federal law instead of such Colorado law
for the purpose of determining the Maximum Lawful Rate.  Additionally, to the
extent permitted by applicable law now or hereafter in effect, Beneficiary may,
at its option and from time to time, utilize any other method of establishing
the Maximum Lawful Rate under other applicable law by giving notice, if
required, to Grantor as provided by applicable law.

Minerals: All substances in, on, or under the Land which are now, or may become
in the future, intrinsically valuable, that is, valuable in themselves, and
which now or may be in the future enjoyed through extraction or removal from the
Mortgaged Property, including without limitation, oil, gas, and all other
hydrocarbons, coal, lignite, carbon dioxide and all other nonhydrocarbon gases,
uranium and all other radioactive substances, and gold, silver, copper, iron and
all other metallic substances or ores.

Mortgaged Property: The Land, Minerals, Fixtures, Improvements, Personalty,
Contracts, Leases and Rents, and any interest of Grantor now owned or
hereinafter acquired in and to the Land, Minerals, Fixtures, Personalty, Leases
and Rents, together with any and all other security and collateral of any nature
whatsoever, now or hereafter given for the repayment of the Indebtedness or the
performance and discharge of the Obligations.  As used in this Deed of Trust,
the term “Mortgaged Property” shall be expressly defined as meaning all or,
where the context permits or requires, any portion of the above and all or,
where the context permits or requires, any interest therein.

Permitted Hazardous Substance: Permitted Hazardous Substance means (i) office
and janitorial supplies in usual and customary quantities; (ii) oil, gasoline,
battery acids and other automotive fluids found in Grantor’s maintenance
vehicles or the vehicles of Grantor’s employees, invitees or other third
parties; (iii) coolants or other Hazardous Substances contained in appliances or
HVAC systems; (iv) tobacco smoke; and (iv) prescription and non-prescription
drugs, perfumes, cosmetics and other toiletries, and food and beverages, which
may contain one or more Hazardous Substances.

Note: That certain Promissory Note of even date herewith, incorporated herein by
this reference, executed by Grantor and payable to the order of Beneficiary in
the principal amount of Twenty-Six Million Two Hundred Fifty Thousand Dollars
($26,250,000), bearing interest as therein specified, containing an attorneys’
fee clause, interest and principal being payable as therein specified, and
secured by, among other things, this Deed of Trust; the Security Agreement and

5


--------------------------------------------------------------------------------


any and all renewals, modifications, rearrangements, reinstatements,
enlargements, or extensions of such promissory note or of any promissory note or
notes given in renewal, substitution or replacement therefor.

Obligations: Any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay the Indebtedness)
made or undertaken by Grantor or any other person or party to the Loan Documents
to Beneficiary, Trustee, or others as set forth in the Loan Documents, the
Leases, and in any deed, lease, sublease, or other form of conveyance, or any
other agreement pursuant to which Grantor is granted a possessory interest in
the Land.

Permitted Exceptions: The liens, easements, restrictions, security interests,
and other matters (if any) as reflected on Exhibit B attached hereto and
incorporated herein by reference and the liens and security interests created by
the Loan Documents.

Personalty: All of the right, title, and interest of Grantor in and to (i)
furniture, furnishings, equipment, machinery, goods (including, but not limited
to, crops, farm products, timber and timber to be cut, and extracted Minerals);
(ii) general intangibles, money, insurance proceeds, accounts, contract and
subcontract rights, trademarks, trade names, inventory; (iii) all refundable,
returnable, or reimbursable fees, deposits or other funds or evidences of credit
or indebtedness deposited by or on behalf of Grantor with any governmental
agencies, boards, corporations, providers of utility services, public or
private, including specifically, but without limitation, all refundable,
returnable, or reimbursable tap fees, utility deposits, commitment fees and
development costs, any awards, remunerations, reimbursements, settlements, or
compensation heretofore made or hereafter to be made by any Governmental
Authority pertaining to the Land, Improvements, Fixtures, Contracts, or
Personalty, including but not limited to those for any vacation of, or change of
grade in, any streets affecting the Land or the Improvements and those for
municipal utility district or other utility costs incurred or deposits made in
connection with the Land; and (iv) all other personal property of any kind or
character, including but not limited to all customary hotel and spa equipment,
as defined in and subject to the provisions of the Code (Article 9 - Secured
Transactions); any and all of which are now owned or hereafter acquired by
Grantor, and which are now or hereafter situated in, on, or about the Land or
the Improvements, or used in or necessary to the complete and proper planning,
development, construction, financing, use, occupancy, or operation thereof, or
acquired (whether delivered to the Land or stored elsewhere) for use in or on
the Land or the Improvements, together with all accessions, replacements, and
substitutions thereto or therefor and the proceeds thereof.

Release: “Release”, “removal”, “environment” and “disposal” shall have the
meanings given such terms in CERCLA, and the term “disposal” shall also have the
meaning given it in RCRA; provided that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such amendment, and
provided further that to the extent the laws of the State of Colorado establish
a meaning for “release”, “removal”, “environment” or “disposal”, which is
broader than that specified in either CERCLA and RCRA, such broader meaning
shall apply.

Remedial Work: Any investigation, site monitoring, containment, cleanup,
removal, restoration, or other work of any kind or nature reasonably necessary
or desirable under any applicable Environmental Law in connection with the
current or future presence, suspected presence, release, or suspected release of
a Hazardous Substance in or into the air, soil, ground water, surface water, or
soil vapor at, on, about, under, or within the Mortgaged Property, or any part
thereof.

6


--------------------------------------------------------------------------------


Rents: All of the rents, revenues, income, proceeds, profits, security and other
types of deposits (after Grantor acquires title thereto), and other benefits
paid or payable by parties to the Contracts and/or Leases, other than Grantor
for using, leasing, licensing, possessing, operating from, residing in, selling,
or otherwise enjoying all or any portion of the Mortgaged Property, including
but not limited to revenues and credit card receipts for guest rooms,
restaurants, room service, bars, meeting rooms, banquet rooms and recreational
facilities.

Security Agreement: That certain Security Agreement of even date herewith,
incorporated herein by this reference, executed by Grantor in favor of
Beneficiary.

Subordinate Mortgage: Any mortgage, deed of trust, pledge, lien (statutory,
constitutional, or contractual), security interest, encumbrance or charge, or
conditional sale or other title retention agreement, covering all or any portion
of the Mortgaged Property executed and delivered by Grantor, the lien of which
is subordinate and inferior to the lien of this Deed of Trust.

Trustee: The individual described as Trustee in the initial paragraph of this
Deed of Trust.

Water Rights: All water and water rights (whether decreed or undecreed,
tributary, nontributary or not nontributary, surface or underground, or
appropriated or unappropriated); ditches and ditch rights; spring and spring
rights; reservoir and reservoir rights; and shares of stock in water, ditch and
canal companies and all other evidence of such rights, which are now owned or
hereafter acquired by Grantor and which are appurtenant to or which have been
used in connection with the Land.

1.2.          Additional Definitions.  As used herein, the following terms shall
have the following meanings:

(a)           “Hereof”, “hereby”, “hereto”, “hereunder”, “herewith”, and similar
terms mean of, by, to, under and with respect to, this Deed of Trust or to the
other documents or matters being referenced.

(b)           “Heretofore” means before, “hereafter” means after, and “herewith”
means concurrently with, the date of this Deed of Trust.

(c)           All pronouns, whether in masculine, feminine or neuter form, shall
be deemed to refer to the object of such pronoun whether same is masculine,
feminine or neuter in gender, as the context may suggest or require.

(d)           All terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.

ARTICLE II

GRANT

2.1.          Grant.  To secure the full and timely payment of the Indebtedness
and the full and timely performance and discharge of the Obligations, Grantor
has GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL and CONVEY, the Mortgaged Property unto Trustee, in trust, for the
use and benefit of Beneficiary, with power of sale, subject, however, to the
Permitted Exceptions, TO HAVE AND TO HOLD the Mortgaged Property unto Trustee,

7


--------------------------------------------------------------------------------


forever, and Grantor does hereby bind itself, its successors, and assigns to
WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto Trustee
against every person whomsoever lawfully claiming or to claim the same or any
part thereof; provided, however, that if Grantor shall pay (or cause to be paid)
the Indebtedness as and when the same shall become due and payable and shall
fully perform and discharge (or cause to be fully performed and discharged) the
Obligations on or before the date same are to be performed and discharged, then
the liens, security interests, estates, and rights granted by the Loan Documents
shall terminate, in accordance with the provisions hereof, otherwise same shall
remain in full force and effect.  A certificate or other written statement
executed on behalf of Trustee or Beneficiary confirming that the Indebtedness
has not been fully paid or the Obligations have not been fully performed or
discharged shall be sufficient evidence thereof for the purpose of reliance by
third parties on such fact.

ARTICLE III

WARRANTIES AND REPRESENTATIONS

Grantor hereby unconditionally warrants and represents to Beneficiary, as of the
date hereof and at all times during the term of this Deed of Trust, as follows:

3.1.          Organization and Power.  If Grantor or any Constituent Party is a
corporation, general partnership, limited partnership, joint venture, trust, or
other type of business association, as the case may be, Grantor and any
Constituent Party, if any, (i) is either a corporation duly incorporated with a
legal status separate from its affiliates, or a partnership or trust, joint
venture or other type of business association duly organized, validly existing,
and in good standing under the laws of the state of its formation or existence,
and has complied with all conditions prerequisite to its doing business in the
state in which the Mortgaged Property is located, and (ii) has all requisite
power and all governmental certificates of authority, licenses, permits,
qualifications, and documentation to own, lease, and operate its properties and
to carry on its business as now being, and as proposed to be, conducted.

3.2.          Validity of Loan Documents.  The execution, delivery, and
performance by Grantor of the Loan Documents, (i) if Grantor, or any signatory
who signs on its behalf, is a corporation, general partnership, limited
partnership, joint venture, trust, or other type of business association, as the
case may be, are within Grantor’s and each Constituent Party’s powers and have
been duly authorized by Grantor’s and each Constituent Party’s board of
directors, shareholders, partners, venturers, trustees, or other necessary
parties, and all other requisite action for such authorization has been taken,
(ii) have received any and all requisite prior governmental approvals in order
to be legally binding and enforceable in accordance with the terms thereof, and
(iii) will not violate, be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time, or both) a default under or
violation of any Legal Requirement or result in the creation or imposition of
any lien, charge, or encumbrance of any nature whatsoever upon any of Grantor’s
and any Constituent Party’s property or assets, except as contemplated by the
provisions of the Loan Documents.  The Loan Documents constitute the legal,
valid, and binding obligations of Grantor and others obligated under the terms
of the Loan Documents, enforceable in accordance with their respective terms.

3.3.          Information.  All information, financial statements, reports,
papers, and data given or to be given to Beneficiary with respect to Grantor,
each Constituent Party, others obligated under the terms of the Loan Documents,
or the Mortgaged Property are, or at the time of delivery will be, accurate,
complete, and correct in all material respects and do not, or will not, omit any
fact, the inclusion of which is necessary to prevent the facts contained therein
from being materially misleading.  Since the date of the financial statements of
Grantor, any Constituent Party, or other party liable for payment of the

8


--------------------------------------------------------------------------------


Indebtedness or performance of the Obligations or any part thereof heretofore
furnished to Beneficiary, no Material Adverse Effect has occurred, and except as
heretofore disclosed in writing to Beneficiary, Grantor, each Constituent Party,
or any other such party has not incurred any material liability, direct or
indirect, fixed or contingent.

3.4.          Title and Lien.  Grantor has good and indefeasible title to the
Land (in fee simple, if the lien created hereunder be on the fee, or a first and
prior leasehold estate, if it be created on the leasehold estate) and
Improvements, and good and marketable title to the Fixtures and Personalty, free
and clear of any liens, charges, encumbrances, security interests, claims,
easements, restrictions, options, leases (other than the Leases), covenants, and
other rights, titles, interests, or estates of any nature whatsoever, except the
Permitted Exceptions.  This Deed of Trust constitutes a valid, subsisting first
priority lien on the Land, the Improvements, and the Fixtures; a valid,
subsisting first priority security interest in and to the Personalty, Contracts,
and to the extent that the terms Leases and Rents include items covered by the
Code, in and to the Leases and Rents; and a valid, subsisting first priority
assignment of the Leases and Rents not covered by the Code, all in accordance
with the terms hereof.

3.5.          Business Purposes.  The loan evidenced by the Note is solely for
the purpose of carrying on or acquiring a business of Grantor, and is not for
personal, family, household, or agricultural purposes.

3.6.          Taxes.  Grantor and each Constituent Party have filed all federal,
state, county, municipal, and city income and other tax returns required to have
been filed by them and have paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
them.  Neither Grantor nor any Constituent Party knows of any basis for any
additional assessment in respect of any such taxes and related liabilities.

3.7.          Mailing Address.  Grantor’s mailing address, as set forth in the
opening paragraph hereof or as changed pursuant to the provisions hereof, is
true and correct.

3.8.          No Reliance by Beneficiary.  Grantor is experienced in the
ownership and operation of properties similar to the Mortgaged Property, and
Grantor and Beneficiary have and are relying solely upon Grantor’s expertise and
business plan in connection with the ownership and operation of the Mortgaged
Property.  Grantor is not relying on Beneficiary’s expertise or business acumen
in connection with the Mortgaged Property.

3.9.          Environmental and Hazardous Substances.  The following
representations and warranties of Grantor are made without regard to whether
Beneficiary has, or hereafter obtains, any knowledge or report of the
environmental conditions of the Mortgaged Property.  To the best knowledge,
information and belief of Grantor:

(a)           The Mortgaged Property and the operations conducted thereon do not
violate any applicable law, statute, ordinance, rule, regulation, order, or
determination of any Governmental Authority or any restrictive covenant or deed
restriction (recorded or otherwise), including without limitation all applicable
zoning ordinances and building codes, flood disaster laws and Environmental
Laws.

(b)           Without limitation of Subsection 3.10(a) immediately preceding,
the Mortgaged Property and operations conducted thereon by the current owner or
operator of such Mortgaged Property, are not in violation of or subject to any
existing, pending, or threatened action, suit, investigation, inquiry, or
proceeding by any governmental or nongovernmental entity or person or to any
remedial obligations under any Environmental Law.

9


--------------------------------------------------------------------------------


(c)           All notices, permits, licenses, or similar authorizations, if any,
required to be obtained or filed in connection with the ownership, operation, or
use of the Mortgaged Property, including, without limitation, the past or
present generation, treatment, storage, disposal, or release of a Hazardous
Substance (as hereinafter defined) into the environment, have been duly obtained
or filed.

(d)           The Mortgaged Property does not contain any Hazardous Substance in
violation of any Environmental Laws.

(e)           Grantor has taken all steps necessary to determine and has
determined that no Hazardous Substances have been generated, treated, placed,
held, located, or otherwise released on, under, from, or about the Mortgaged
Property.

(f)            Grantor has not undertaken, permitted, authorized, or suffered
and will not undertake, permit, authorize, or suffer the presence, use,
manufacture, handling, generation, transportation, storage, treatment,
discharge, release, burial, or disposal on, under, from or about the Mortgaged
Property of any Hazardous Substance or the transportation to or from the
Mortgaged Property of any Hazardous Substance other than Permitted Hazardous
Substances.

(g)           There is no pending or, to Grantor’s actual knowledge, threatened
litigation, proceedings, or investigations before or by any administrative
agency in which any person or entity alleges or is investigating any alleged
presence, release, threat of release, placement on, under, from or about the
Mortgaged Property, or the manufacture, handling, generation, transportation,
storage, treatment, discharge, burial, or disposal on, under, from or about the
Mortgaged Property, or the transportation to or from the Mortgaged Property, of
any Hazardous Substance.

(h)           Grantor has not received any notice, and has no actual or
constructive knowledge, that any Governmental Authority or any employee or agent
thereof has determined, or threatens to determine, or is investigating any
allegation that there is a presence, release, threat of release, placement on,
under, from or about the Mortgaged Property, or the use, manufacture, handling,
generation, transportation, storage, treatment, discharge, burial, or disposal
on, under, from or about the Mortgaged Property, or the transportation to or
from the Mortgaged Property, of any Hazardous Substance.

(i)            To Grantor’s knowledge, there have been no communications or
agreements with any Governmental Authority thereof or any private entity,
including, but not limited to, any prior owners or operators of the Mortgaged
Property, relating in any way to the presence, release, threat of release,
placement on, under or about the Mortgaged Property, or the use, manufacture,
handling, generation, transportation, storage, treatment, discharge, burial, or
disposal on, under or about the Mortgaged Property, or the transportation to or
from the Mortgaged Property, of any Hazardous Substance.

(j)            Neither Grantor nor, to the actual knowledge of Grantor without
inquiry, any other person, including, but not limited, to any predecessor owner,
tenant, licensee, occupant, user, or operator of all or any portion of the
Mortgaged Property, has ever caused, permitted, authorized or suffered, and
Grantor will not cause, permit, authorize, or suffer, any Hazardous Substance to
be placed, held, located, or disposed of, on, under or about any other real
property, all or any portion of which is legally or beneficially owned (or any
interest or estate therein which is owned) by Grantor in any jurisdiction now or
hereafter having in effect a so-called “superlien” law or ordinance or any part
thereof, the effect of which law or ordinance would be

10


--------------------------------------------------------------------------------


to create a lien on the Mortgaged Property to secure any obligation in
connection with the “superlien” law of such other jurisdiction.

(k)           Grantor has been issued all required federal, state, and local
licenses, certificates, or permits relating to, and Grantor and its facilities,
business assets, property, leaseholds, and equipment are in compliance in all
respects with all applicable federal, state, and local laws, rules, and
regulations relating to, air emissions, water discharge, noise emissions, solid
or liquid waste disposal, hazardous waste or materials, or other environmental,
health, or safety matters.

3.10.        No Litigation.  Except as disclosed in writing to Beneficiary,
there are no (i) actions, suits, or proceedings, at law or in equity, before any
Governmental Authority or arbitrator pending or threatened against or affecting
Grantor or any Constituent Party or involving the Mortgaged Property; (ii)
outstanding or unpaid judgments against the Grantor, any Constituent Party or
the Mortgaged Property; or (iii) defaults by Grantor with respect to any order,
writ, injunction, decree, or demand of any Governmental Authority or arbitrator.

ARTICLE IV

AFFIRMATIVE COVENANTS

Grantor hereby unconditionally covenants and agrees with Beneficiary, until the
entire Indebtedness shall have been paid in full and all of the Obligations
shall have been fully performed and discharged, as follows:

4.1.          Payment and Performance.  Grantor will pay the Indebtedness as and
when specified in the Loan Documents, and will perform and discharge all of the
Obligations, in full and on or before the dates same are to be performed.

4.2.          Existence.  Grantor will and will cause each Constituent Party to
preserve and keep in full force and effect its existence (separate and apart
from its affiliates), rights, franchises, and trade names.

4.3.          Compliance with Legal Requirements.  Grantor will promptly and
faithfully comply with, conform to, and obey all Legal Requirements, whether the
same shall necessitate structural changes in, improvements to, or interfere with
the use or enjoyment of, the Mortgaged Property.

4.4.          First Lien Status.  Grantor will protect the first lien and
security interest status of this Deed of Trust and the other Loan Documents and
will not permit to be created or to exist in respect of the Mortgaged Property
or any part thereof any lien or security interest on a parity with, superior to,
or inferior to any of the liens or security interests hereof, except for the
Permitted Exceptions.

4.5.          Payment of Impositions.  Grantor will duly pay and discharge, or
cause to be paid and discharged, the Impositions not later than the earlier to
occur of (i) the due date thereof, (ii) the day any fine, penalty, interest, or
cost may be added thereto or imposed, or (iii) the day any lien may be filed for
the nonpayment thereof (if such day is used to determine the due date of the
respective item), and Grantor shall deliver to Beneficiary a written receipt
evidencing the payment of the respective Imposition.

4.6.          Repair.  Grantor will keep the Mortgaged Property in first-class
order and condition and will make all repairs, replacements, renewals,
additions, betterments, improvements, and alterations

11


--------------------------------------------------------------------------------


thereof and thereto, interior and exterior, structural and nonstructural,
ordinary and extraordinary, foreseen and unforeseen, which are necessary or
reasonably appropriate to keep same in such order and condition.  Grantor will
prevent any act, occurrence, or neglect which might impair the value or
usefulness of the Mortgaged Property for its intended usage.  In instances where
repairs, replacements, renewals, additions, betterments, improvements, or
alterations are required in and to the Mortgaged Property on an emergency basis
to prevent loss, drainage, waste, or destruction thereof, Grantor shall proceed
to repair, replace, add to, better, improve, or alter same, or cause same to be
repaired, replaced, added to, bettered, improved, or altered, notwithstanding
anything to the contrary contained in Section 5.2 hereof; provided, however,
that in instances where such emergency measures are to be taken, Grantor will
notify Beneficiary in writing of the commencement of same and the measures to be
taken, and, when same are completed, the completion date and the measures
actually taken.

4.7.          Insurance.  Grantor will obtain and maintain insurance upon and
relating to the Mortgaged Property with such insurers, in such amounts and
covering such risks as shall be satisfactory to Beneficiary, from time to time.

4.8.          Inspection.  Grantor will permit Trustee and Beneficiary, and
their agents, representatives, and employees, to inspect the Mortgaged Property
at all reasonable times.

4.9.          Hold Harmless.  Grantor will defend, at its own cost and expense,
and hold Trustee and Beneficiary harmless from, any action, proceeding, or claim
affecting the Mortgaged Property or the Loan Documents, and all costs and
expenses incurred by Beneficiary in protecting its interests hereunder in such
an event (including all court costs and attorneys’ fees) shall be borne by
Grantor.  If Grantor is a partnership or joint venture, each partner or venturer
of Grantor jointly and severally agrees that in the event any dispute whatsoever
arises among any or all of the partners or venturers, each partner or venturer
will indemnify Trustee and Beneficiary and any corporation controlling,
controlled by, or under common control with either Trustee or Beneficiary, and
any shareholder, officer, director, employee and agent of either Trustee or
Beneficiary or any such corporation, and will hold Trustee and Beneficiary and
any such corporation and any such shareholder, officer, director, employee and
agent of such corporation or Beneficiary, harmless from and against all
expenses, including without limiting the generality of the foregoing, all legal
fees, damages, and other liabilities of any type whatsoever (including but not
limited to, any liabilities arising out of demands by any of the partners for
undisbursed loan funds) suffered or incurred as a result of or in connection
with any such dispute.  This indemnity provision shall survive repayment of the
Indebtedness, shall be binding upon the respective heirs, legal representatives,
successors, and assigns of Grantor, and if Grantor is a partnership or joint
venture, each partner or venturer of Grantor, and shall inure to the benefit of
Trustee and Beneficiary, their successors, and assigns, any corporation
controlling, controlled by, or under common control with either Trustee or
Beneficiary and the corporation’s shareholders, directors, officers, employees
and agents.

4.10.        Books and Records.  Grantor will maintain or cause to be maintained
full and accurate books of account and other records reflecting the results of
the operations of the Mortgaged Property and will furnish, or cause to be
furnished, to Beneficiary such reports and financial statements as are required
herein or in the other Loan Documents.

4.11.        Financial Statements.  Grantor shall, from time to time, upon the
request of Beneficiary, promptly furnish to Beneficiary audited financial
statements of Grantor prepared in accordance with generally accepted accounting
principles consistently applied by and certified to be true and correct by an
independent certified public accountant and deliver to Beneficiary upon request
within sixty (60) days after the end of each calendar year, then-current annual
statements itemizing the income and expenses of the Mortgaged Property, all in
detail reasonably satisfactory to Beneficiary and certified by Grantor as

12


--------------------------------------------------------------------------------


true and correct, and to allow Beneficiary from time to time to inspect the
Mortgaged Property and all books and records relating thereto or to the
Indebtedness, and to make and take away copies of such books and records.

4.12.        Payment for Labor and Materials.  Grantor will promptly pay all
bills for labor, materials, and specifically fabricated materials incurred in
connection with the Mortgaged Property and never permit to exist in respect of
the Mortgaged Property or any part thereof any lien or security interest, even
though inferior to the liens and security interests hereof, for any such bill,
and in any event never permit to be created or exist in respect of the Mortgaged
Property, or any part thereof, any other or additional lien or security interest
on a parity with, superior, or inferior to any of the liens or security
interests hereof, except for the Permitted Exceptions.

4.13.        Further Assurances and Corrections.  From time to time, at the
request of Beneficiary, Grantor will (i) promptly correct any defect, error, or
omission which may be discovered in the contents of this Deed of Trust or in any
other Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file such further instruments (including,
without limitation, further deeds of trust, security agreements, financing
statements, continuation statements and assignments of rents or leases) and
perform such further acts and provide such further assurances as may be
necessary, desirable, or proper, in Beneficiary’s opinion, to carry out more
effectively the purposes of this Deed of Trust and the Loan Documents and to
subject to the liens and security interests hereof and thereof any property
intended by the terms hereof or thereof to be covered hereby or thereby,
including without limitation, any renewals, additions, substitutions,
replacements, or appurtenances to the Mortgaged Property; (iii) execute,
acknowledge, deliver, procure, file, and/or record any document or instrument
(including without limitation, any financing statement) deemed advisable by
Beneficiary to protect the liens and the security interests herein granted
against the rights or interests of third persons; and (iv) pay all costs
connected with any of the foregoing.

4.14.        Tax on Deed of Trust.  At any time any law shall be enacted
imposing or authorizing the imposition of any tax upon this Deed of Trust, or
upon any rights, titles, liens, or security interests created hereby, or upon
the Indebtedness or any part thereof, Grantor will immediately pay all such
taxes, provided that if such law as enacted makes it unlawful for Grantor to pay
such tax, Grantor shall not pay nor be obligated to pay such tax.  Nevertheless,
if a law is enacted making it unlawful for Grantor to pay such taxes, then
Grantor must prepay the Indebtedness in full within sixty (60) days after demand
therefor by Beneficiary.

4.15.        Statement of Unpaid Balance.  At any time and from time to time,
Grantor will furnish promptly, upon the request of Beneficiary, a written
statement or affidavit, in form satisfactory to Beneficiary, stating the unpaid
balance of the Indebtedness and that there are no offsets or defenses against
full payment of the Indebtedness and the terms hereof, or if there are any such
offsets or defenses, specifying them.

4.16.        Expenses.  Subject to the provisions of Section 12.11 hereof,
Grantor will pay on demand all reasonable and bona fide out-of-pocket costs,
fees, and expenses and other expenditures, including, but not limited to,
reasonable attorneys’ fees and expenses, paid or incurred by Beneficiary or
Trustee to third parties incident to this Deed of Trust or any other Loan
Document (including without limitation, reasonable attorneys’ fees and expenses
in connection with the negotiation, preparation, and execution hereof and of any
other Loan Document and any amendment hereto or thereto, any release hereof, any
consent, approval or waiver hereunder or under any other Loan Document, the
making of any advance under the Note, and any suit to which Beneficiary or
Trustee is a party involving this Deed of

13


--------------------------------------------------------------------------------


Trust or the Mortgaged Property) or incident to the enforcement of the
Indebtedness or the exercise of any right or remedy of Beneficiary under any
Loan Document.

4.17.        Address.  Grantor shall give written notice to Beneficiary and
Trustee of any change of address of Grantor at least five (5) days prior to the
effective date of such change of address.  Absent such official written notice
of a change in address for Grantor, then Beneficiary and Trustee shall be
entitled for all purposes under the Loan Documents to rely upon Grantee’s
address as set forth in the initial paragraph of this Deed of Trust, as same may
have been theretofore changed in accordance with the provisions hereof.

4.18.        Environment and Hazardous Substances.

(a)           Grantor will not use, generate, manufacture, produce, store,
release, discharge, treat, or dispose of on, under, from or about the Mortgaged
Property or transport to or from the Mortgaged Property any Hazardous Substance
in violation of applicable Environmental Laws or allow any other person or
entity to do so; provided that Grantor shall be allowed to use, store, release
and dispose of on, under, from or about the Mortgaged Property or transport to
or from the Mortgaged Property Permitted Hazardous Substances in ordinary
quantities for Grantor’s intended use of the Mortgaged Property and in
compliance with applicable Environmental Laws;

(b)           Grantor will keep and maintain the Mortgaged Property in
compliance with, and shall not cause or permit the Mortgaged Property to be in
violation of, any Environmental Law;

(c)           Grantor will establish and maintain, at Grantor’s sole expense, a
system to assure and monitor continued compliance with Environmental Laws and
the exclusion of Hazardous Substances from the Mortgaged Property, by any and
all owners or operators of the Mortgaged Property;

(d)           Grantor will give prompt written notices to Beneficiary of: (i)
any proceeding or inquiry by any governmental or nongovernmental entity or
person with respect to the presence of any Hazardous Substance on, under, from
or about the Mortgaged Property, the migration thereof from or to other
property, the disposal, storage, or treatment of any Hazardous Substance
generated or used on, under or about the Mortgaged Property, (ii) all claims
made or threatened by any third party against Grantor or the Mortgaged Property
or any other owner or operator of the Mortgaged Property relating to any loss or
injury resulting from any Hazardous Substance, and (iii) Grantor’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
the Mortgaged Property that could cause the Mortgaged Property or any part
thereof to be subject to any investigation or cleanup of the Mortgaged Property
pursuant to any Environmental Law;

(e)           Grantor will permit Beneficiary to join and participate in, as a
party if it so elects, any legal proceedings or actions initiated with respect
to the Mortgaged Property in connection with any Environmental Law or Hazardous
Substance, and Grantor shall pay all attorneys’ fees incurred by Beneficiary in
connection therewith;

(f)            Grantor will protect, indemnify, and hold harmless Trustee and
Beneficiary, their parents, subsidiaries, directors, officers, employees,
representatives, agents, successors, and assigns from and against any and all
loss, damage, costs, expense, action, causes of action, or liability (including
attorneys’ fees and costs) directly or indirectly arising from or attributable
to the use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal, or presence of a Hazardous Substance on, under or
about the Mortgaged Property,

14


--------------------------------------------------------------------------------


whether known or unknown at the time of the execution hereof, including without
limitation (i) all foreseeable consequential damages of any such use,
generation, manufacture, production, storage, release, threatened release,
discharge, disposal, or presence, and (ii) the costs of any required or
necessary environmental investigation or monitoring, any repair, cleanup, or
detoxification of the Mortgaged Property, and the preparation and implementation
of any closure, remedial, or other required plans.  This covenant and the
indemnity contained herein shall survive the release of the lien of this Deed of
Trust, or the extinguishment of the lien by foreclosure or action in lieu
thereof; and

(g)           In the event that any Remedial Work is reasonably necessary or
desirable, Grantor shall commence and thereafter diligently prosecute to
completion all such Remedial Work within thirty (30) days after written demand
by Beneficiary for performance thereof (or such shorter period of time as may be
required under any Legal Requirement).  All Remedial Work shall be performed by
contractors approved in advance by Beneficiary, and under the supervision of a
consulting engineer approved by Beneficiary.  All costs and expenses of such
Remedial Work shall be paid by Grantor including, without limitation,
Beneficiary’s reasonable attorneys’ fees and costs incurred in connection with
monitoring or review of such Remedial Work.  In the event Grantor shall fail to
timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remedial Work, Beneficiary may, but shall not be required to,
cause such Remedial Work to be performed, and all costs and expenses thereof, or
incurred in connection therewith, shall become part of the Indebtedness.

ARTICLE V

NEGATIVE COVENANTS

Grantor hereby unconditionally covenants and agrees with Beneficiary, until the
entire Indebtedness shall have been paid in full and all of the Obligations
shall have been fully performed and discharged, as follows:

5.1.          Use Violations.  Grantor will not use, maintain, operate, or
occupy, or allow the use, maintenance, operation, or occupancy of, the Mortgaged
Property in any manner which (i) violates any Legal Requirement, (ii) may be
dangerous unless safeguarded as required by law and/or appropriate insurance,
(iii) constitutes a public or private nuisance, or (iv) makes void, voidable, or
cancelable, or increases the premium of, any insurance then in force with
respect thereto.

5.2.          Waste; Alterations.  Grantor will not commit or permit any waste
or impairment of the Mortgaged Property and will not (subject to the provisions
of Sections 4.3 and 4.6 hereof), without the prior written consent of
Beneficiary, make or permit to be made any alterations or additions to the
Mortgaged Property of a material nature.

5.3.          Replacement of Fixtures and Personalty.  Grantor will not, without
the prior written consent of Beneficiary, permit any of the Fixtures or
Personalty to be removed at any time from the Land or Improvements unless the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is replaced by an article of equal suitability and value, owned by
Grantor, free and clear of any lien or security interest except as may be
approved in writing by Beneficiary.

5.4.          Change in Zoning.  Grantor will not seek or acquiesce in a zoning
reclassification of all or any portion of the Mortgaged Property or grant or
consent to any easement, dedication, plat, or restriction (or allow any easement
to become enforceable by prescription), or any amendment or

15


--------------------------------------------------------------------------------


modification thereof, covering all or any portion of the Mortgaged Property,
without Beneficiary’s prior written consent, which consent will not be
unreasonably withheld.

5.5.          No Drilling.  Grantor will not, without the prior written consent
of Beneficiary, permit any drilling or exploration for or extraction, removal,
or production of, any Minerals from the surface or subsurface of the Land
regardless of the depth thereof or the method of mining or extraction thereof.

5.6.          No Disposition.  Grantor will not make a Disposition without
obtaining Beneficiary’s prior written consent to the Disposition.

5.7.          No Subordinate Mortgages.  Grantor will not create, place, or
permit to be created or placed, or through any act or failure to act, acquiesce
in the placing of, or allow to remain any Subordinate Mortgage regardless of
whether such Subordinate Mortgage is expressly subordinate to the liens or
security interests of the Loan Documents with respect to the Mortgaged Property,
other than the Permitted Exceptions.

ARTICLE VI

EVENTS OF DEFAULT

The term “Event of Default,” as used herein and in the Loan Documents, shall
mean the occurrence or happening, at any time and from time to time, of any one
or more of the following:

6.1.          Payment of Indebtedness.  If Grantor shall fail, or refuse to
fully and timely ­perform and discharge, or cause the failure or refusal of the
full and timely performance and discharge of the Indebtedness as and when called
for.

6.2.          Performance of Obligations.  If Grantor shall fail, or refuse, to
fully and timely perform and discharge, or cause the failure or refusal of the
full and timely performance and discharge of, any of the Obligations as and when
called for.

6.3.          False Representation.  If any representation, warranty, or
statement made by Grantor or others in, under, or pursuant to the Loan Documents
or any affidavit or other instrument executed in connection with the Loan
Documents shall be false or misleading in any material respect as of the date
hereof or shall become so at any time prior to the repayment in full of the
Indebtedness.

6.4.          Default Under Other Lien Document.  If Grantor shall default or
commit an event of default under and pursuant to any other mortgage or security
agreement which covers or affects any part of the Mortgaged Property.

6.5.          Insolvency; Bankruptcy.  If Grantor (i) shall execute an
assignment for the benefit of creditors or an admission in writing by Grantor of
Grantor’s inability to pay, or Grantor’s failure to pay, debts generally as such
debts become due; or (ii) shall allow the levy against the Mortgaged Property or
any part thereof, of any execution, attachment, sequestration or other writ
which is not vacated within sixty (60) days after the levy; or (iii) shall allow
the appointment of a receiver, trustee or custodian of Grantor or of the
Mortgaged Property or any part thereof, which receiver, trustee or custodian is
not discharged within sixty (60) days after the appointment; or (iv) files, as a
debtor, a petition, case, proceeding or other action pursuant to, or voluntarily
seeks the benefit of, or benefits of, any Debtor Relief Law, or takes any action
in furtherance thereof; or (v) files either a petition, complaint, answer or
other instrument which seeks to effect a suspension of, or which has the effect
of suspending any of the rights or powers of Beneficiary or Trustee granted in
the Note, herein or in any Loan Document; or (vi)

16


--------------------------------------------------------------------------------


allows the filing of a petition, case, proceeding or other action against
Grantor, as a debtor, under any Debtor Relief Law or seeks appointment of a
receiver, trustee, custodian or liquidator of Grantor or of the Mortgaged
Property, or any part thereof, or of any significant portion of Grantor’s other
property; and (1) Grantor admits, acquiesces in or fails to contest diligently
the material allegations thereof, or (2) the petition, case, proceeding or other
action results in the entry of an order for relief or order granting the relief
sought against Grantor, or (3) the petition, case, proceeding or other action is
not permanently dismissed or discharged on or before the earlier of trial
thereon or thirty (30) days next following the date of filing.

6.6.          Dissolution.  If Grantor or any Constituent Party shall dissolve,
terminate or liquidate, or merge with or be consolidated into any other entity.

6.7.          No Further Encumbrances.  If Grantor creates, places, or permits
to be created or placed, or through any act or failure to act, acquiesces in the
placing of, or allows to remain, any Subordinate Mortgage, regardless of whether
such Subordinate Mortgage is expressly subordinate to the liens or security
interests of the Loan Documents, with respect to the Mortgaged Property, other
than the Permitted Exceptions.

6.8.          Disposition of Mortgaged Property or Beneficial Interest in
Grantor.  If Grantor makes a Disposition, without the prior written consent of
Beneficiary.

6.9.          Condemnation.  If any condemnation proceeding is instituted or
threatened which would, in Beneficiary’s sole judgment, materially impair the
use and enjoyment of the Mortgaged Property for its intended purposes.

6.10.        Destruction of Improvements.  If the Mortgaged Property is
demolished, destroyed, or substantially damaged so that, in Beneficiary’s
judgment, it cannot be restored or rebuilt with available funds to the condition
existing immediately prior to such demolition, destruction, or damage within a
reasonable period of time.

6.11.        Material Adverse Change.  If Beneficiary reasonably determines that
any event shall have occurred that could be expected to have a Material Adverse
Effect.

6.12.        Abandonment.  If Grantor abandons all or any portion of the
Mortgaged Property.

6.13.        Attachment; Sequestration.  Grantor shall fail to discharge within
a period of thirty (30) days after the commencement thereof any attachment,
sequestration, or similar proceeding against any of its assets or properties,
unless such proceeding is being contested diligently and in good faith and
adequate reserves have been established.

6.14.        Judgments.  Grantor shall fail to satisfy and discharge promptly
any judgment against it for the payment of money unless such judgment is being
contested diligently and in good faith and adequate reserves have been
established.

6.15.        Other Debt.  Grantor shall fail to pay when due any principal of or
interest on any debt (other than the Indebtedness), or the maturity of any such
debt shall have been accelerated, or any such debt shall have been required to
be prepaid prior to the stated maturity thereof.

6.16.        Constituent Party’s Default.  The occurrence of any event referred
to in Sections 6.5, 6.11, 6.13, 6.14 and 6.15 hereof with respect to any
Constituent Party or other person or entity obligated

17


--------------------------------------------------------------------------------


in any manner to pay or perform the Indebtedness or Obligations, respectively,
or any part thereof (as if such Constituent Party or other person or entity were
the “Grantor” in such Sections).

ARTICLE VII

REMEDIES

7.1.          Beneficiary’s Remedies Upon Default.  Upon the occurrence of an
Event of Default or any event or circumstance which, with the lapse of time, or
the giving of notice, or both, would constitute an Event of Default, Beneficiary
may, at Beneficiary’s option, and by or through Trustee, by Beneficiary itself
or otherwise, do any one or more of the following:

(a)           Right to Perform Grantor’s Covenants.  If Grantor has failed to
keep or perform any covenant whatsoever contained in this Deed of Trust or the
other Loan Documents, Beneficiary may, but shall not be obligated to any person
to do so, perform or attempt to perform said covenant, and any payment made or
expense incurred in the performance or attempted performance of any such
covenant shall be and become a part of the Indebtedness, and Grantor promises,
upon demand, to pay to Beneficiary, at the place where the Note is payable, all
sums so advanced or paid by Beneficiary, with interest from the date when paid
or incurred by Beneficiary at the Default Rate.  No such payment by Beneficiary
shall constitute a waiver of any Event of Default.  In addition to the liens and
security interests hereof, Beneficiary shall be subrogated to all rights,
titles, liens, and security interests securing the payment of any debt, claim,
tax, or assessment for the payment of which Beneficiary may make an advance, or
which Beneficiary may pay.

(b)           Right of Entry.  Beneficiary may, prior or subsequent to the
institution of any foreclosure proceedings, enter upon the Mortgaged Property,
or any part thereof, and take exclusive possession of the Mortgaged Property and
of all books, records, and accounts relating thereto and to exercise without
interference from Grantor any and all rights which Grantor has with respect to
the management, possession, operation, protection, or preservation of the
Mortgaged Property, including without limitation, the right to rent the same for
the account of Grantor and to deduct from such Rents all costs, expenses, and
liabilities of every character incurred by the Beneficiary in collecting such
Rents and in managing, operating, maintaining, protecting, or preserving the
Mortgaged Property and to apply the remainder of such Rents on the Indebtedness
in such manner as Beneficiary may elect.  All such costs, expenses, and
liabilities incurred by the Beneficiary in collecting such Rents and in
managing, operating, maintaining, protecting, or preserving the Mortgaged
Property, if not paid out of Rents as hereinabove provided, shall constitute a
demand obligation owing by Grantor and shall bear interest from the date of
expenditure until paid at the Default Rate, all of which shall constitute a
portion of the Indebtedness.  If necessary to obtain the possession provided for
above, the Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title, and restitution.  In connection with any action
taken by the Beneficiary pursuant to this subsection, the Beneficiary shall not
be liable for any loss sustained by Grantor resulting from any failure to let
the Mortgaged Property, or any part thereof, or from any other act or omission
of the Beneficiary in managing the Mortgaged Property unless such loss is caused
by the willful misconduct of the Beneficiary, nor shall the Beneficiary be
obligated to perform or discharge any obligation, duty, or liability under any
Lease or under or by reason hereof or the exercise of rights or remedies
hereunder.  Grantor shall and does hereby agree to indemnify the Beneficiary
for, and to hold the Beneficiary harmless from, any and all liability, loss, or
damage, which may or might be incurred by the

18


--------------------------------------------------------------------------------


Beneficiary under any such Lease or under or by reason hereof or the exercise of
rights or remedies hereunder, and from any and all claims and demands whatsoever
which may be asserted against the Beneficiary by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any such Lease.  Should the
Beneficiary incur any such liability, the amount thereof, including without
limitation, costs, expenses, and reasonable attorneys’ fees, together with
interest thereon from the date of expenditure until paid at the Default Rate,
shall be secured hereby, and Grantor shall reimburse the Beneficiary therefor
immediately upon demand.  Nothing in this subsection shall impose any duty,
obligation, or responsibility upon the Beneficiary for the control, care,
management, leasing, or repair of the Mortgaged Property, nor for the carrying
out of any of the terms and conditions of any such Lease; nor shall it operate
to make the Beneficiary responsible or liable for any waste committed on the
Mortgaged Property by the tenants or by any other parties, or for any Hazardous
Substance on or under the Mortgaged Property, or for any dangerous or defective
condition of the Mortgaged Property or for any negligence in the management,
leasing, upkeep, repair, or control of the Mortgaged Property resulting in loss
or injury or death to any tenant, licensee, employee, or stranger.  Grantor
hereby assents to, ratifies, and confirms any and all actions of the Beneficiary
with respect to the Mortgaged Property taken under this subsection.

The remedies in this subsection are in addition to other remedies available to
the Beneficiary and the exercise of the remedies in this subsection shall not be
deemed to be an election of nonjudicial or judicial remedies otherwise available
to the Beneficiary.  The remedies in this Article VII are available under and
governed by the real property laws of Colorado and are not governed by the
personal property laws of Colorado, including but not limited to, except as
described in Section 7.1(g) hereof, the power to dispose of personal property in
a commercially reasonable manner under Section 9.504 of the Code.  No action by
Beneficiary, taken pursuant to this subsection, shall be deemed to be an
election to dispose of personal property under Section 9.505 of the Code.  Any
receipt of consideration received by Beneficiary pursuant to this subsection
shall be immediately credited against the Indebtedness (in the inverse order of
maturity) and the value of said consideration shall be treated like any other
payment against the Indebtedness.

(c)           Right to Accelerate.  Beneficiary may, without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice or
any other action, all of which are hereby waived by Grantor and all other
parties obligated in any manner whatsoever on the Indebtedness, declare the
entire unpaid balance of the Indebtedness immediately due and payable, and upon
such declaration, the entire unpaid balance of the Indebtedness shall be
immediately due and payable.  The failure to exercise any remedy available to
the Beneficiary shall not be deemed to be a waiver of any rights or remedies of
the Beneficiary under the Loan Documents, at law or in equity.

(d)           Foreclosure Against Mortgaged Property.  Beneficiary may foreclose
this Deed of Trust, either by judicial action or through Trustee.  If this Deed
of Trust encumbers more than one parcel of real estate, foreclosure may be by
separate parcel or en masse, as Beneficiary may elect in its sole discretion. 
Foreclosure through Trustee will be initiated by Beneficiary’s filing of its
notice of election and demand for sale with Trustee.  Upon the filing of such
notice of election and demand for sale, Trustee shall promptly comply with all
notice and other requirements of the laws of Colorado then in force with respect
to such sales, and shall give four weeks’ public notice of the time and place of
such sale by advertisement weekly in some newspaper of general circulation then
published in the County or City and County in which the

19


--------------------------------------------------------------------------------


Mortgaged Property is located.  Any sale conducted by Trustee pursuant to this
Section shall be held at the front door of the county courthouse for such County
or City and County, or on the Mortgaged Property, or at such other place as
similar sales are then customarily held in such County or City and County,
provided that the actual place of sale shall be specified in the notice of
sale.  All fees, costs and expenses of any kind incurred by Beneficiary in
connection with foreclosure of this Deed of Trust, including, without
limitation, the costs of any appraisals of the Mortgaged Property obtained by
Beneficiary, all costs of any receivership for the Mortgaged Property advanced
by Beneficiary, all costs of any environmental audits or tests incurred by
Beneficiary, all attorneys’ and consultants’ fees incurred by Beneficiary and
all other costs and expenses authorized by applicable law, shall constitute a
part of the Indebtedness and may be included as part of the amount owing from
Grantor to Beneficiary at any foreclosure sale.  The proceeds of any sale under
this Section shall be applied first to the fees and expenses of the Trustee or
other officer conducting the sale (all of which shall be part of the obligations
secured by this Deed of Trust), and then to the reduction or discharge of
the Indebtedness in the order Beneficiary may elect; any surplus remaining shall
be paid over to Grantor or to such other person or persons as may be lawfully
entitled to such surplus.  Beneficiary may bid at any such foreclosure sale, and
in connection therewith Beneficiary may credit bid all or any portion of
the Indebtedness (including, without limitation, the Trustee’s fees and
expenses, Beneficiary’s attorneys’ and appraisal fees, all other expenses
incurred by Beneficiary in undertaking the foreclosure and all other costs and
expenses authorized by applicable law).  At the conclusion of any foreclosure
sale, the officer conducting the sale shall execute and deliver to the purchaser
at the sale a certificate of purchase which shall describe the Mortgaged
Property sold to such purchaser and shall state that upon the expiration of the
applicable periods for redemption, the holder of such certificate will be
entitled to a deed to the Mortgaged Property described in the certificate. 
After the expiration of all applicable periods of redemption, unless the
Mortgaged Property sold has been redeemed by Grantor, the officer who conducted
such sale shall, upon request, execute and deliver an appropriate deed to the
holder of the certificate of purchase or the last certificate of redemption, as
the case may be, and such deed shall operate to divest Grantor and all persons
claiming under Grantor of all right, title, and interest, whether legal or
equitable, in the Mortgaged Property described in the deed.  Nothing in this
Section or elsewhere in this Deed of Trust dealing with foreclosure procedures
or specifying particular actions to be taken by Beneficiary or by Trustee or any
similar officer shall be deemed to contradict or add to the requirements and
procedures now or hereafter specified by Colorado law, and any such
inconsistency shall be resolved in favor of Colorado law applicable at the time
of foreclosure.

(e)           Beneficiary’s Judicial Remedies.  Beneficiary may proceed by suit
or suits, at law or in equity, to enforce the payment of the Indebtedness and
the performance and discharge of the Obligations in accordance with the terms
hereof, of the Note, and the other Loan Documents, to foreclose the liens and
security interests of this Deed of Trust as against all or any part of the
Mortgaged Property, and to have all or any part of the Mortgaged Property sold
under the judgment or decree of a court of competent jurisdiction.  This remedy
shall be cumulative of any other nonjudicial remedies available to the
Beneficiary with respect to the Loan Documents.  Proceeding with a request or
receiving a judgment for legal relief shall not be or be deemed to be an
election of remedies or bar any available nonjudicial remedy of the Beneficiary.

(f)            Beneficiary’s Right to Appointment of Receiver.  Beneficiary, as
a matter of right and without regard to the sufficiency of the security for
repayment of the Indebtedness and performance and discharge of the Obligations,
without notice to Grantor and without any showing of insolvency, fraud, or
mismanagement on the part of Grantor, and without the necessity of filing any
judicial or other proceeding other than the proceeding for appointment of

20


--------------------------------------------------------------------------------


a receiver, shall be entitled to the appointment of a receiver or receivers of
the Mortgaged Property or any part thereof, and of the Rents, and Grantor hereby
irrevocably consents to the appointment of a receiver or receivers.  Any
receiver appointed pursuant to the provisions of this subsection shall have the
usual powers and duties of receivers in such matters.

(g)           Beneficiary’s Uniform Commercial Code Remedies.  The Beneficiary
may exercise its rights of enforcement with respect to Fixtures and Personalty
under the Code, and in conjunction with, in addition to or in substitution for
the rights and remedies under the Code:

(i)            the Beneficiary may without demand or notice to Grantor, enter
upon the Mortgaged Property to take possession of, assemble, receive, and
collect the Personalty, or any part thereof, or to render it unusable; and

(ii)           the Beneficiary may require Grantor to assemble the Personalty
and make it available at a place the Beneficiary designates which is mutually
convenient to allow the Beneficiary to take possession or dispose of the
Personalty; and

(iii)          written notice mailed to Grantor as provided herein at least ten
(10) days prior to the date of public sale of the Personalty or prior to the
date after which private sale of the Personalty will be made shall constitute
reasonable notice; and

(iv)          any sale made pursuant to the provisions of this subsection shall
be deemed to have been a public sale conducted in a commercially reasonable
manner if held contemporaneously with the sale of the other Mortgaged Property
under the power of sale as provided herein, upon giving the same notice with
respect to the sale of the Personalty hereunder as is required for such sale of
the other Mortgaged Property under power of sale, and such sale shall be deemed
to be pursuant to a security agreement covering both real and personal property
under 9.501(d) of the Code; and

(v)           in the event of a foreclosure sale, whether made by the Trustee
under the terms hereof, or under judgment of a court, the Personalty and the
other Mortgaged Property may, at the option of the Beneficiary, be sold as a
whole; and

(vi)          it shall not be necessary that the Beneficiary take possession of
the Personalty, or any part thereof, prior to the time that any sale pursuant to
the provisions of this subsection is conducted, and it shall not be necessary
that the Personalty or any part thereof be present at the location of such sale;
and

(vii)         prior to the application of the proceeds of disposition of the
Personalty to the Indebtedness, such proceeds shall be applied to the reasonable
expenses of retaking, holding, preparing for sale or lease, selling, leasing and
the like, and the reasonable attorneys’ fees and legal expenses incurred by the
Beneficiary; and

(viii)        after notification, if any, hereafter provided in this subsection,
Beneficiary may sell, lease, or otherwise dispose of the Personalty, or any part
thereof, in one or more parcels at public or private sale or sales, at
Beneficiary’s offices or elsewhere, for cash, on credit, or for future
delivery.  Upon the request of Beneficiary, Grantor shall assemble the
Personalty and make it available to Beneficiary at any place designated by
Beneficiary that is reasonably convenient to Grantor and Beneficiary.  Grantor
agrees that Beneficiary shall not be obligated to give more than ten (10) days’
written notice of the time and place of any public sale or of the time after
which any

21


--------------------------------------------------------------------------------


private sale may take place and that such notice shall constitute reasonable
notice of such matters.  Grantor shall be liable for all expenses of retaking,
holding, preparing for sale, or the like, and all attorneys’ fees, legal
expenses, and all other costs and expenses incurred by Beneficiary in connection
with the collection of the Indebtedness and the enforcement of Beneficiary’s
rights under the Loan Documents.  Beneficiary shall apply the proceeds of the
sale of the Personalty against the Indebtedness in accordance with the
provisions of Section 7.4 of this Deed of Trust.  Grantor shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Personalty
are insufficient to pay the Indebtedness in full.  Grantor waives all rights of
marshalling in respect of the Personalty; and

(ix)           any and all statements of fact or other recitals made in any bill
of sale or assignment or other instrument evidencing any foreclosure sale
hereunder, the nonpayment of the Indebtedness, the occurrence of any Event of
Default, the Beneficiary having declared all or a portion of such Indebtedness
to be due and payable, the notice of time, place, and terms of sale and of the
properties to be sold having been duly given, or any other act or thing having
been duly done by the Beneficiary, shall be taken as prima facie evidence of the
truth of the facts so stated and recited; and

(x)            the Beneficiary may appoint or delegate any one or more persons
as agent to perform any act or acts necessary or incident to any sale held by
the Beneficiary, including the sending of notices and the conduct of the sale,
but in the name and on behalf of the Beneficiary.

(h)           Rights Relating to Leases and Rents.  Grantor has, pursuant to
Article IX of this Deed of Trust, assigned, as collateral, to Beneficiary all
Rents under each of the Leases covering all or any portion of the Mortgaged
Property.  Beneficiary, or Trustee on Beneficiary’s behalf, may at any time, and
without notice, either in person, by agent, or by receiver to be appointed by a
court, enter and take possession of the Mortgaged Property or any part thereof,
and in its own name, sue for or otherwise collect the Rents.  Grantor hereby
agrees that Beneficiary may, upon notice from Trustee or Beneficiary to Grantor
of the occurrence of an Event of Default, terminate the limited license granted
to Grantor in Section 9.2 hereof, and thereafter direct the lessees under the
Leases to pay direct to Beneficiary the Rents due and to become due under the
Leases and attorn in respect of all other obligations thereunder direct to
Beneficiary, or Trustee on Beneficiary’s behalf, without any obligation on their
part to determine whether an Event of Default does in fact exist or has in fact
occurred.  All Rents collected by Beneficiary, or Trustee acting on
Beneficiary’s behalf, shall be applied as provided for in Section 7.4 of this
Deed of Trust; provided, however, that if the costs, expenses, and attorneys’
fees shall exceed the amount of Rents collected, the excess shall be added to
the Indebtedness, shall bear interest at the Default Rate, and shall be
immediately due and payable.  The entering upon and taking possession of the
Mortgaged Property, the collection of Rents, and the application thereof as
aforesaid shall not cure or waive any Event of Default or notice of default, if
any, hereunder nor invalidate any act done pursuant to such notice, except to
the extent any such default is fully cured.  Failure or discontinuance by
Beneficiary, or Trustee on Beneficiary’s behalf, at any time or from time to
time, to collect said Rents shall not in any manner impair the subsequent
enforcement by Beneficiary, or Trustee on Beneficiary’s behalf, of the right,
power and authority herein conferred upon it.  Nothing contained herein, nor the
exercise of any right, power, or authority herein granted to Beneficiary, or
Trustee on Beneficiary’s behalf, shall be, or shall be construed to be, an
affirmation by it of any tenancy, lease, or option, nor an assumption of
liability under, nor the subordination of, the lien or charge of this Deed of
Trust, to any such tenancy, lease, or option,

22


--------------------------------------------------------------------------------


nor an election of judicial relief, if any such relief is requested or obtained
as to Leases or Rents, with respect to the Mortgaged Property or any other
collateral given by Grantor to Beneficiary.  In addition, from time to time,
Beneficiary may elect, and notice hereby is given to each lessee under any
Lease, to subordinate the lien of this Deed of Trust to any Lease by
unilaterally executing and recording an instrument of subordination, and upon
such election the lien of this Deed of Trust shall be subordinate to the Lease
identified in such instrument of subordination; provided, however, in each
instance such subordination will not affect or be applicable to, and expressly
excludes any lien, charge, encumbrance, security interest, claim, easement,
restriction, option, covenant and other rights, titles, interests or estates of
any nature whatsoever with respect to all or any portion of the Mortgaged
Property to the extent that the same may have arisen or intervened during the
period between the recordation of this Deed of Trust and the execution of the
Lease identified in such instrument of subordination.

(i)            Other Rights.  Beneficiary (i) may surrender the insurance
policies maintained pursuant to Section 4.7 hereof or any part thereof, and upon
receipt shall apply the unearned premiums as a credit on the Indebtedness, in
accordance with the provisions of Section 7.4 hereof, and, in connection
therewith, Grantor hereby appoints Beneficiary as agent and attorney-in-fact
(which is coupled with an interest and is therefore irrevocable) for Grantor to
collect such premiums; and (ii) apply the reserve for Impositions and insurance
premiums, if any, required by the provisions of this Deed of Trust, toward
payment of the Indebtedness; and (iii) shall have and may exercise any and all
other rights and remedies which Beneficiary may have at law or in equity, or by
virtue of any Loan Document or under the Code, or otherwise.

(j)            Beneficiary as Purchaser.  Beneficiary may be the purchaser of
the Mortgaged Property or any part thereof, at any sale thereof, whether such
sale be under ­the power of sale herein vested in Trustee or upon any other
foreclosure of the liens and security interests hereof, or otherwise, and
Beneficiary shall, upon any such purchase, acquire good title to the Mortgaged
Property so purchased, free of the liens and security interests hereof, unless
the sale was made subject to an unmatured portion of the Indebtedness.  The
Beneficiary, as purchaser, shall be treated in the same manner as any third
party purchaser and the proceeds of the Beneficiary’s purchase shall be applied
in accordance with Section 7.4 of this Deed of Trust.

7.2.          Other Rights of Beneficiary.  Should any part of the Mortgaged
Property come into the possession of Beneficiary, whether before or after
default, Beneficiary may (for itself or by or through other persons, firms, or
entities) hold, lease, manage, use, or operate the Mortgaged Property for such
time and upon such terms as Beneficiary may deem prudent under the circumstances
(making such repairs, alterations, additions, and improvements thereto and
taking such other action as Beneficiary may from time to time deem necessary or
desirable) for the purpose of preserving the Mortgaged Property or its value,
pursuant to the order of a court of appropriate jurisdiction or in accordance
with any other rights held by Beneficiary in respect of the Mortgaged Property. 
Grantor covenants to promptly reimburse and pay to Beneficiary on demand, at the
place where the Note is payable, the amount of all reasonable expenses
(including without limitation the cost of any insurance, Impositions, or other
charges) incurred by Beneficiary in connection with Beneficiary’s custody,
preservation, use, or operation of the Mortgaged Property, together with
interest thereon from the date incurred by Beneficiary at the Default Rate; and
all such expenses, costs, taxes, interest, and other charges shall be and become
a part of the Indebtedness.  It is agreed, however, that the risk of loss or
damage to the Mortgaged Property is on Grantor, and Beneficiary shall have no
liability whatsoever for decline in value of the Mortgaged Property, for failure
to obtain or maintain insurance, or for failure to determine whether insurance
in force is adequate as to amount or as to the risks insured.  Possession by the
Beneficiary shall not be

23


--------------------------------------------------------------------------------


deemed an election of judicial relief, if any such possession is requested or
obtained, with respect to any Mortgaged Property or collateral not in
Beneficiary’s possession.

7.3.          Possession After Foreclosure.  If the liens or security interests
hereof shall be foreclosed by power of sale granted herein, by judicial action,
or otherwise, the purchaser at any such sale shall receive, as an incident to
purchaser’s ownership, immediate possession of the property purchased, and if
Grantor or Grantor’s successors shall hold possession of said property or any
part thereof subsequent to foreclosure, Grantor and Grantor’s successors shall
be considered as tenants at sufferance of the purchaser at foreclosure sale
(without limitation of other rights or remedies, at a reasonable rental per day,
due and payable daily, based upon the value of the portion of the Mortgaged
Property so occupied and sold to such purchaser), and anyone occupying such
portion of the Mortgaged Property, after demand is made for possession thereof,
shall be guilty of forcible detainer and shall be subject to eviction and
removal, forcible or otherwise, with or without process of law, and all damages
by reason thereof are hereby expressly waived.

7.4.          Application of Proceeds.  The proceeds from any sale, lease, or
other disposition made pursuant to this Article VII, or the proceeds from the
surrender of any insurance policies pursuant hereto, or any Rents collected by
Beneficiary from the Mortgaged Property, or the reserve for Impositions and
insurance premiums, if any, required by the provisions of this Deed of Trust or
sums received pursuant to Section 8.1 hereof, or proceeds from insurance which
Beneficiary elects to apply to the Indebtedness pursuant to Section 8.2 hereof,
shall be applied by Trustee, or by Beneficiary, as the case may be, to the
Indebtedness in the following order and priority: (i) to the payment of all
expenses of advertising, selling, and conveying the Mortgaged Property or part
thereof, and/or prosecuting or otherwise collecting Rents, proceeds, premiums,
or other sums including reasonable attorneys’ fees and a reasonable fee or
commission to Trustee, not to exceed five percent of the proceeds thereof or
sums so received; (ii) to the remainder of the Indebtedness as follows: first,
to the remaining accrued but unpaid interest, second, to the matured portion of
principal of the Indebtedness, and third, to prepayment of the unmatured
portion, if any, of principal of the Indebtedness applied to installments of
principal in inverse order of maturity; and (iii) the balance, if any, and to
the extent applicable, remaining after the full and final payment of the
Indebtedness and full performance and discharge of the Obligations to the holder
or beneficiary of any inferior liens covering the Mortgaged Property, if any, in
order of the priority of such inferior liens (Trustee and Beneficiary shall
hereby be entitled to rely exclusively upon a commitment for title insurance
issued to determine such priority); and (iv) the cash balance, if any, to the
Grantor.  The application of proceeds of sale or other proceeds as otherwise
provided herein shall be deemed to be a payment of the Indebtedness like any
other payment.  The balance of the Indebtedness remaining unpaid, if any, shall
remain fully due and owing in accordance with the terms of the Note or the other
Loan Documents.

7.5.          Abandonment of Sale.  In the event a foreclosure hereunder is
commenced by Trustee in accordance with Subsection 7.1(d) hereof, at any time
before the sale, Trustee may abandon the sale, and Beneficiary may then
institute suit for the collection of the Indebtedness and for the foreclosure of
the liens and security interests hereof and of the Loan Documents.  If
Beneficiary should institute a suit for the collection of the Indebtedness and
for a foreclosure of the liens and security interests, Beneficiary may, at any
time before the entry of a final judgment in said suit, dismiss the same and
require Trustee to sell the Mortgaged Property or any part thereof in accordance
with the provisions of this Deed of Trust.

7.6.          Payment of Fees.  If the Note or any other part of the
Indebtedness shall be collected or if any of the Obligations shall be enforced
by legal proceedings, whether through a probate or bankruptcy court or
otherwise, or shall be placed in the hands of an attorney for collection after
maturity, whether matured by the expiration of time or by an option given to the
Beneficiary to mature same, or if

24


--------------------------------------------------------------------------------


Beneficiary becomes a party to any suit where this Deed of Trust or the
Mortgaged Property or any part thereof is involved, Grantor agrees to pay
Beneficiary’s attorneys’ fees and expenses incurred, and such fees shall be and
become a part of the Indebtedness and shall bear interest from the date such
costs are incurred at the Default Rate.

7.7.          Miscellaneous.

(a)           In case Beneficiary shall have proceeded to invoke any right,
remedy, or recourse permitted under the Loan Documents and shall thereafter
elect to discontinue or abandon same for any reason, Beneficiary shall have the
unqualified right to do so and, in such event, Grantor and Beneficiary shall be
restored to their former positions with respect to the Indebtedness, the Loan
Documents, the Mortgaged Property or otherwise, and the rights, remedies,
recourses and powers of Beneficiary shall continue as if same had never been
invoked.

(b)           In addition to the remedies set forth in this Article VII, upon
the occurrence of an Event of Default, the Beneficiary and Trustee shall, in
addition, have all other remedies available to them at law or in equity.

(c)           All rights, remedies, and recourses of Beneficiary granted in the
Note, this Deed of Trust, the other Loan Documents, any other pledge of
collateral, or otherwise available at law or equity: (i) shall be cumulative and
concurrent; (ii) may be pursued separately, successively, or concurrently
against Grantor, the Mortgaged Property, or any one or more of them, at the sole
discretion of Beneficiary; (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Grantor that the exercise or failure to exercise
any of same shall in no event be construed as a waiver or release thereof or of
any other right, remedy, or recourse; (iv) shall be nonexclusive; (v) shall not
be conditioned upon Beneficiary exercising or pursuing any remedy in relation to
the Mortgaged Property prior to Beneficiary bringing suit to recover the
Indebtedness or suit on the Obligations; and (vi) in the event Beneficiary
elects to bring suit on the Indebtedness and/or the Obligations and obtains a
judgment against Grantor prior to exercising any remedies in relation to
Mortgaged Property, all liens and security interests, including the lien of this
Deed of Trust, shall remain in full force and effect and may be exercised at
Beneficiary’s option.

(d)           Beneficiary may release, regardless of consideration, any part of
the Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating, or releasing the lien or security interests evidenced
by this Deed of Trust or the other Loan Documents or affecting the obligations
of Grantor, or any other party, to pay the Indebtedness or perform and discharge
the Obligations.  For payment of the Indebtedness, Beneficiary may resort to any
of the collateral therefor in such order and manner as Beneficiary may elect. 
No collateral heretofore, herewith, or hereafter taken by Beneficiary shall in
any manner impair or affect the collateral given pursuant to the Loan Documents,
and all collateral shall be taken, considered, and held as cumulative.

(e)           Grantor hereby irrevocably and unconditionally waives and
releases: (i) all benefits that might accrue to Grantor by virtue of any present
or future law exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption, or extension of time for payment; (ii)
all notices of any Event of Default or of Trustee’s exercise of any right,
remedy, or recourse provided for under the Loan Documents; and (iii) any right
to a marshalling of assets or a sale in inverse order of alienation.

25


--------------------------------------------------------------------------------


(f)            Grantor and Beneficiary mutually agree that there are no, nor
shall there be any, implied covenants of good faith and fair dealing or other
similar covenants or agreements in this Deed of Trust and the other Loan
Documents.  All agreed contractual duties are set forth in this Deed of Trust,
the Note, and the other Loan Documents.

(g)           The remedies in this Article VII are available under and governed
by the real property laws of Colorado and are not governed by the personal
property laws of Colorado, including but not limited to, the power to dispose of
personal property in a commercially reasonable manner under Section 9.504 of the
Code.

ARTICLE VIII

SPECIAL PROVISIONS

8.1.          Condemnation Proceeds.  Beneficiary shall be entitled to receive
any and all sums which may be awarded and become payable to Grantor for
condemnation of the Mortgaged Property or any part thereof, for public or
quasi-public use, or by virtue of private sale in lieu thereof, and any sums
which may be awarded or become payable to Grantor for damages caused by public
works or construction on or near the Mortgaged Property.  All such sums are
hereby assigned to Beneficiary, and Grantor shall, upon request of Beneficiary,
make, execute, acknowledge, and deliver any and all additional assignments and
documents as may be necessary from time to time to enable Beneficiary to collect
and receipt for any such sums.  Beneficiary shall not be, under any
circumstances, liable or responsible for failure to collect, or exercise
diligence in the collection of, any of such sums.  Any sums received by
Beneficiary as a result of condemnation shall be applied to the Indebtedness in
accordance with the provision of Section 7.4 hereof.

8.2.          Insurance Proceeds.  The proceeds of any and all insurance upon
the Mortgaged Property (other than proceeds of general public liability
insurance) shall be collected by Beneficiary, and Beneficiary shall have the
option, in Beneficiary’s sole discretion, to apply any proceeds so collected
either to the restoration of the Mortgaged Property, in the amounts, manner,
method and pursuant to such requirements and documents as Beneficiary may
require, or to the liquidation of the Indebtedness in accordance with the
provisions of Section 7.4 hereof.

8.3.          INDEMNITY.  IF BENEFICIARY IS MADE A PARTY DEFENDANT TO ANY
LITIGATION CONCERNING THIS DEED OF TRUST OR THE MORTGAGED PROPERTY OR ANY
INTEREST THEREIN, OR THE OCCUPANCY THEREOF BY GRANTOR, THEN GRANTOR SHALL
INDEMNIFY, DEFEND, AND HOLD HARMLESS BENEFICIARY FROM ALL LIABILITY, CLAIM,
LOSS, COST, OR EXPENSE BY REASON OF SUCH LITIGATION, INCLUDING WITHOUT
LIMITATION ATTORNEYS’ FEES AND EXPENSES INCURRED BY BENEFICIARY IN ANY SUCH
LITIGATION, WHETHER OR NOT ANY SUCH LITIGATION IS PROSECUTED TO JUDGMENT AND
WHETHER OR NOT AS THE RESULT OF THE NEGLIGENCE OF ANY PARTY SO INDEMNIFIED.  IF
BENEFICIARY BRINGS AN ACTION AGAINST GRANTOR HEREUNDER, GRANTOR SHALL PAY TO
BENEFICIARY, BENEFICIARY’S ATTORNEYS’ FEES AND EXPENSES, AND THE RIGHT TO SUCH
ATTORNEYS’ FEES AND EXPENSES SHALL BE DEEMED TO HAVE ACCRUED ON THE COMMENCEMENT
OF SUCH ACTION, AND SHALL BE ENFORCEABLE WHETHER OR NOT SUCH ACTION IS
PROSECUTED TO JUDGMENT.  IF GRANTOR BREACHES ANY TERM OF THIS DEED OF TRUST OR
IF BENEFICIARY BELIEVES IT IS NECESSARY OR DESIRABLE TO TAKE ANY ACTION TO
PROTECT OR ENFORCE THE LIEN OR SECURITY INTEREST HEREBY CREATED IN THE MORTGAGED
PROPERTY OR THE

26


--------------------------------------------------------------------------------


COVENANTS HEREIN OR IN THE OTHER LOAN DOCUMENTS, BENEFICIARY MAY EMPLOY AN
ATTORNEY OR ATTORNEYS TO PROTECT ITS RIGHTS HEREUNDER AND THEREUNDER, AND IN THE
EVENT OF SUCH EMPLOYMENT, GRANTOR SHALL PAY BENEFICIARY THE ATTORNEYS’ FEES AND
EXPENSES INCURRED BY BENEFICIARY, WHETHER OR NOT AN ACTION IS ACTUALLY COMMENCED
AGAINST GRANTOR BY REASON OF SUCH BREACH AND INCLUDING, WITHOUT LIMITATION, A
JUDICIAL FORECLOSURE ACTION OR A FORECLOSURE PROCEEDING PURSUANT TO THE POWER OF
SALE PROVIDED HEREIN.

8.4.          Subrogation.  Grantor waives any and all right to claim, recover,
or subrogation against Beneficiary or its officers, directors, employees,
agents, attorneys, or representatives for loss or damage to Grantor, the
Mortgaged Property, Grantor’s property or the property of others under Grantor’s
control from any cause insured against or required to be insured against by the
provisions of the Loan Documents.

8.5.          Waiver of Setoff.  The Indebtedness, or any part thereof, shall be
paid by Grantor without notice, demand, counterclaim, setoff, deduction, or
defense and without abatement, suspension, deferment, diminution, or reduction
by reason of: (i) any damage to, destruction of, or any condemnation or similar
taking of the Mortgaged Property; (ii) any restriction or prevention of or
interference with any use of the Mortgaged Property; (iii) any title defect or
encumbrance or any eviction from the Mortgaged Property by superior title or
otherwise; (iv) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation, or other like proceeding relating to
Trustee, Beneficiary, or Grantor, or any action taken with respect to this Deed
of Trust by any trustee or receiver of Beneficiary or Grantor, or by any court,
in any such proceeding; (v) any claim which Grantor has or might have against
Trustee or Beneficiary, (vi) any default or failure on the part of Beneficiary
to perform or comply with any of the terms hereof or of any other agreement with
Grantor; or (vii) any other occurrence whatsoever, whether similar or dissimilar
to the foregoing, whether or not Grantor shall have notice or knowledge of any
of the foregoing.  Except as expressly provided herein, Grantor waives all
rights now or hereafter conferred by statute or otherwise to any abatement,
suspension, deferment, diminution, or reduction of the Indebtedness.

8.6.          Setoff.  Beneficiary shall be entitled to exercise both the rights
of setoff and banker’s lien, if applicable, against the interest of Grantor in
and to each and every account and other property of Grantor which are in the
possession of Beneficiary to the full extent of the outstanding balance of the
Indebtedness.

8.7.          Consent to Disposition.  It is expressly agreed that Beneficiary
may predicate Beneficiary’s decision to grant or withhold consent to a
Disposition on such terms and conditions as Beneficiary may require, in
Beneficiary’s sole discretion, including without limitation, the following: (i)
consideration of the creditworthiness of the party to whom such Disposition will
be made and its management ability with respect to the Mortgaged Property, (ii)
consideration of whether the security for repayment of the Indebtedness and the
performance and discharge of the Obligations, or Beneficiary’s ability to
enforce its rights, remedies, and recourses with respect to such security, will
be impaired in any way by the proposed Disposition, (iii) an increase in the
rate of interest payable under the Note or any other change in the terms and
provisions of the Note and other Loan Documents, (iv) reimbursement of
Beneficiary for all costs and expenses incurred by Beneficiary in investigating
the creditworthiness and management ability of the party to whom such
Disposition will be made and in determining whether Beneficiary’s security will
be impaired by the proposed Disposition, (v) payment to Beneficiary of a
transfer fee to cover the cost of documenting the Disposition in its records,
(vi) payment of Beneficiary’s reasonable attorneys’ fees in connection with such
Disposition, (vii) the express assumption of payment

27


--------------------------------------------------------------------------------


of the Indebtedness and performance and discharge of the Obligations by the
party to whom such Disposition will be made (with or without the release of
Grantor from liability for such Indebtedness and Obligations), (viii) the
execution of assumption agreements, modification agreements, supplemental loan
documents, and financing statements, satisfactory in form and substance to
Beneficiary, (ix) endorsements (to the extent available under applicable law) to
any existing mortgagee title insurance policies insuring Beneficiary’s liens and
security interests covering the Mortgaged Property, and (x) the provision of
additional security for the payment of the Indebtedness and performance and
discharge of the Obligations.

8.8.          Consent to Subordinate Mortgage.  In the event of the consent by
Beneficiary to the granting of a Subordinate Mortgage, or in the event the
above-described right of Beneficiary to declare the Indebtedness to be
immediately due and payable upon the granting of a Subordinate Mortgage without
the prior written consent of Beneficiary is determined by a court of competent
jurisdiction to be unenforceable under the provisions of any applicable law,
Grantor will not execute or deliver any Subordinate Mortgage unless (i) it shall
contain express covenants to the effect: (1) that the Subordinate Mortgage is in
all respects unconditionally subject and subordinate to the lien and security
interest evidenced by this Deed of Trust and each term and provision hereof; (2)
that if any action or proceeding shall be instituted to foreclose the
Subordinate Mortgage (regardless of whether the same is a judicial proceeding or
pursuant to a power of sale contained therein), no tenant of any portion of the
Mortgaged Property will be named as a party defendant, nor will any action be
taken with respect to the Mortgaged Property which would terminate any occupancy
or tenancy of the Mortgaged Property without the prior written consent of
Beneficiary; (3) that the rents and profits, if collected through a receiver or
by the holder of the Subordinate Mortgage, shall be applied first to the
Indebtedness, next to the payment of the Impositions, and then to the
performance and discharge of the Obligations; and (4) that if any action or
proceeding shall be brought to foreclose the Subordinate Mortgage (regardless of
whether the same is a judicial proceeding or pursuant to a power of sale
contained therein), written notice of the commencement thereof will be given to
Beneficiary contemporaneously with the commencement of such action or
proceeding; and (ii) a copy thereof shall have been delivered to Beneficiary not
less than ten (10) days prior to the date of the execution of such Subordinate
Mortgage.

ARTICLE IX

ASSIGNMENT OF LEASES AND RENTS

9.1.          Assignment.  For Ten Dollars ($10.00) and other good and valuable
consideration, including the indebtedness evidenced by the Note, the receipt and
sufficiency of which are hereby acknowledged and confessed, Grantor has GRANTED,
BARGAINED, SOLD, and CONVEYED, and by these presents does GRANT, BARGAIN, SELL,
and CONVEY unto Beneficiary, as security for the payment of the Indebtedness and
the performance and discharge of the Obligations, the Leases and the Rents
subject only to the Permitted Exceptions applicable thereto and the License
(hereinafter defined); TO HAVE AND TO HOLD the Leases and the Rents unto
Beneficiary, forever, and Grantor does hereby bind itself, its successors, and
assigns to warrant and forever defend the title to the Leases and the Rents unto
Beneficiary against every person whomsoever lawfully claiming or to claim the
same or any part thereof; provided, however, that if Grantor shall pay or cause
to be paid the Indebtedness as and when same shall become due and payable and
shall perform and discharge or cause to be performed and discharged the
Obligations on or before the date same are to be performed and discharged, then
this assignment shall terminate and be of no further force and effect, and all
rights, titles, and interests conveyed pursuant to this assignment shall become
vested in Grantor without the necessity of any further act or requirement by
Grantor, Trustee, or Beneficiary.

28


--------------------------------------------------------------------------------


9.2.          Limited License.  Beneficiary hereby grants to Grantor a limited
license (the “License”), nonexclusive with the rights of Beneficiary reserved in
Section 9.1 hereof, to exercise and enjoy all incidences of the status of a
lessor of the Leases and the Rents, including without limitation, the right to
collect, demand, sue for, attach, levy, recover, and receive the Rents, and to
give proper receipts, releases, and acquittances therefor.  Grantor hereby
agrees to receive all Rents and hold the same as a trust fund to be applied, and
to apply the Rents so collected, first to the payment of the Indebtedness, next
to the payment of the Impositions, and then to the performance and discharge of
the Obligations.  Thereafter, Grantor may use the balance of the Rent collected
in any manner not inconsistent with the Loan Documents.

9.3.          Enforcement of Leases.  So long as the License is in effect,
Grantor shall (i) duly and punctually perform and comply with any and all
representations, warranties, covenants, and agreements expressed as binding upon
the lessor under any Lease, (ii) maintain each of the Leases in full force and
effect during the term thereof, (iii) appear in and defend any action or
proceeding in any manner connected with any of the Leases, (iv) deliver to
Beneficiary copies of all Leases, and (v) deliver to Beneficiary such further
information, and execute and deliver to Beneficiary such further assurances and
assignments, with respect to the Leases as Beneficiary may from time to time
request.  Without Beneficiary’s prior written consent, Grantor shall not (1) do
or knowingly permit to be done anything to impair the value of any of the
Leases, (2) except for security or similar deposits, collect any of the Rent
more than one month in advance of the time when the same becomes due under the
terms of any Lease, (3) discount any future accruing Rents, (4) amend, modify,
or terminate any of the Leases without the consent of Beneficiary, which consent
should not be unreasonably withheld, or (5) assign or grant a security interest
in or to the License or any of the Leases and/or Rents.

9.4.          No Merger of Estates.  So long as any part of the Indebtedness and
the Obligations secured hereby remain unpaid and unperformed or undischarged,
the fee and leasehold estates to the Mortgaged Property shall not merge but
rather shall remain separate and distinct, notwithstanding the union of such
estates either in Grantor, Beneficiary, any lessee, or any third party purchaser
or otherwise.

9.5.          Grantor’s Indemnities.  So long as the License is in effect,
Grantor shall indemnify and hold harmless Beneficiary and Trustee from and
against any and all liability, loss, cost, damage, or expense which Beneficiary
may incur under or by reason of this assignment, or for any action taken by
Beneficiary and/or Trustee hereunder, or by reason of or in defense of any and
all claims and demands whatsoever which may be asserted against Beneficiary
and/or Trustee arising out of the Leases or with respect to the Rents.  In the
event Beneficiary and/or Trustee incurs any such liability, loss, cost, damage,
or expense, the amount thereof together with all reasonable attorneys’ fees and
interest thereon at the Default Rate shall be payable by Grantor to Beneficiary
and/or Trustee immediately, without demand, and shall be deemed a part of the
Indebtedness and secured under Article II hereof.

ARTICLE X

SECURITY AGREEMENT

10.1.        Security Interest.  This Deed of Trust (i) shall be construed as a
deed of trust on real property, and (ii) shall also constitute and serve as a
“Security Agreement” on personal property within the meaning of, and shall
constitute until the grant of this Deed of Trust shall terminate as provided in
Article II hereof, a first and prior security interest under the Code as to
property within the scope thereof and in the state where the Mortgaged Property
is located with respect to the Personalty, Fixtures, Contracts, Leases and
Rents.  To this end, Grantor has GRANTED, BARGAINED, CONVEYED, ASSIGNED,
TRANSFERRED, and SET OVER, and by these presents does GRANT, BARGAIN,

29


--------------------------------------------------------------------------------


CONVEY, ASSIGN, TRANSFER and SET OVER, unto Beneficiary, a first and prior
security interest in all of Grantor’s right, title and interest in, to, under
and with respect to the Personalty, Fixtures, Contracts, Leases, and Rents to
secure the full and timely payment of the Indebtedness and the full and timely
performance and discharge of the Obligations.  It is the intent of Grantor,
Beneficiary, and Trustee that this Deed of Trust encumber all Leases and Rents,
that all items contained in the definition of “Leases” and “Rents” which are
included within the Code be covered by the security interest granted in this
Article X, and that all items contained in the definition of “Leases” and
“Rents” which are excluded from the Code be covered by the provisions of Article
II and Article IX hereof.

10.2.        Financing Statements.  Grantor hereby agrees with Beneficiary to
execute and deliver to Beneficiary, in form and substance satisfactory to
Beneficiary, such “Financing Statements” and such further assurances as
Beneficiary may, from time to time, reasonably consider necessary to create,
perfect, and preserve Beneficiary’s security interest herein granted, and
Beneficiary may cause such statements and assurances to be recorded and filed,
at such times and places as may be required or permitted by law to so create,
perfect, and preserve such security interest.

10.3.        Fixture Filing.  This Deed of Trust shall also constitute a
“fixture filing” for the purposes of the Code.  All or part of the Mortgaged
Property are or are to become fixtures; information concerning the security
interest herein granted may be obtained from the parties at the address of the
parties set forth herein.  For purposes of the security interest herein granted,
the address of debtor (Grantor) is set forth in the first paragraph of this Deed
of Trust and the address of the secured party (Beneficiary) is set forth in
Article I hereof.

ARTICLE XI

CONCERNING THE TRUSTEE

11.1.        No Required Action.  Trustee shall not be required to take any
action toward the execution and enforcement of the trust hereby created or to
institute, appear in, or defend any action, suit, or other proceeding in
connection therewith where, in his opinion, such action would be likely to
involve him in expense or liability, unless requested so to do by a written
instrument signed by Beneficiary and, if Trustee so requests, unless Trustee is
tendered security and indemnity satisfactory to Trustee against any and all
cost, expense, and liability arising therefrom.  Trustee shall not be
responsible for the execution, acknowledgment, or validity of the Loan
Documents, or for the proper authorization thereof, or for the sufficiency of
the lien and security interest purported to be created hereby, and Trustee makes
no representation in respect thereof or in respect of the rights, remedies, and
recourses of Beneficiary.

11.2.        Certain Rights.  With the approval of Beneficiary, Trustee shall
have the right to take any and all of the following actions: (i) to select,
employ, and advise with counsel (who may be, but need not be, counsel for
Beneficiary) upon any matters arising hereunder, including the preparation,
execution, and interpretation of the Loan Documents, and shall be fully
protected in relying as to legal matters on the advice of counsel, (ii) to
execute any of the trusts and powers hereof and to perform any duty hereunder
either directly or through his agents or attorneys, (iii) to select and employ,
in and about the execution of his duties hereunder, suitable accountants,
engineers and other experts, agents and attorneys-in-fact, either corporate or
individual, not regularly in the employ of Trustee, and Trustee shall not be
answerable for any act, default, negligence, or misconduct of any such
accountant, engineer or other expert, agent or attorney-in-fact, if selected
with reasonable care, or for any error of judgment or act done by Trustee in
good faith, or be otherwise responsible or accountable under any circumstances
whatsoever, except for Trustee’s gross negligence or bad faith, and (iv) any and
all other lawful action as Beneficiary may instruct Trustee to take to protect
or enforce Beneficiary’s rights hereunder.  Trustee shall not be

30


--------------------------------------------------------------------------------


personally liable in case of entry by Trustee, or anyone entering by virtue of
the powers herein granted to Trustee, upon the Mortgaged Property for debts
contracted for or liability or damages incurred in the management or operation
of the Mortgaged Property.  Trustee shall have the right to rely on any
instrument, document, or signature authorizing or supporting any action taken or
proposed to be taken by Trustee hereunder, believed by Trustee in good faith to
be genuine.  Trustee shall be entitled to reimbursement for expenses incurred by
Trustee in the performance of Trustee’s duties hereunder and to reasonable
compensation for such of Trustee’s services hereunder as shall be rendered. 
Grantor will, from time to time, pay the compensation due to Trustee hereunder
and reimburse Trustee for, and save Trustee harmless against, any and all
liability and expenses which may be incurred by Trustee in the performance of
Trustee’s duties.

11.3.        Retention of Money.  All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.

11.4.        No Representation by Trustee or Beneficiary.  By accepting or
approving anything required to be observed, performed, or fulfilled or to be
given to Trustee or Beneficiary pursuant to the Loan Documents, including
without limitation, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, neither Trustee nor Beneficiary shall be deemed to have warranted,
consented to, or affirmed the sufficiency, legality, effectiveness, or legal
effect of the same, or of any term, provision, or condition thereof, and such
acceptance or approval thereof shall not be or constitute any warranty or
affirmation with respect thereto by Trustee or Beneficiary.

ARTICLE XII

MISCELLANEOUS

12.1.        Release.  If the Indebtedness is paid in full in accordance with
the terms of this Deed of Trust, the Note, and the other Loan Documents, and if
Grantor shall well and truly perform each and every one of the Obligations to be
performed and discharged in accordance with the terms of this Deed of Trust, the
Note and the other Loan Documents, then this conveyance shall become null and
void, and Beneficiary will execute and deliver to Grantor such documents as may
be required to release this Deed of Trust of record at Grantor’s request and
expense, and Beneficiary shall have no further obligation to make advances under
and pursuant to the provisions hereof or in the other Loan Documents.

12.2.        Performance at Grantor’s Expense.  Subject to the provisions of
Section 12.11 hereof, Grantor shall (i) pay all legal fees incurred by
Beneficiary in connection with the preparation of the Loan Documents (including
any amendments thereto or consents, releases, or waivers granted thereunder);
(ii) reimburse Beneficiary, promptly upon demand, for all amounts expended,
advanced, or incurred by Beneficiary to satisfy any obligation of Grantor under
the Loan Documents, which amounts shall include all court costs, attorneys’ fees
(including, without limitation, for trial, appeal, or other proceedings), fees
of auditors and accountants and other investigation expenses reasonably incurred
by Beneficiary in connection with any such matters; and (iii) any and all other
costs and expenses of performing or complying with any and all of the
Obligations.  Except to the extent that costs and expenses are included within
the definition of “Indebtedness”, the payment of such costs and expenses shall
not be credited, in any way and to any extent, against any installment on or
portion of the Indebtedness.

31


--------------------------------------------------------------------------------


12.3.        Survival of Obligations.  Each and all of the Obligations shall
survive the execution and delivery of the Loan Documents and the consummation of
the loan called for therein and shall continue in full force and effect until
the Indebtedness shall have been paid in full; provided, however, that nothing
contained in this Section 12.3 shall limit the obligations of Grantor as
otherwise set forth herein.

12.4.        Recording and Filing.  Grantor will cause the Loan Documents
(requested by the Beneficiary) and all amendments and supplements thereto and
substitutions therefor to be recorded, filed, re-recorded, and refiled in such
manner and in such places as Trustee or Beneficiary shall reasonably request,
and will pay all such recording, filing, re-recording and refiling taxes,
documentary stamp taxes, fees, and other charges.

12.5.        Notices.  All notices or other communications required or permitted
to be given pursuant to this Deed of Trust shall be in writing and shall be
considered as properly given if (i) mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested, (ii) by
delivering same in person to the intended addressee, (iii) by delivery to an
independent third party commercial delivery service for same day or next day
delivery and providing for evidence of receipt at the office of the intended
addressee, or (iv) by prepaid telegram, telex, or telefacsimile to the
addressee.  Notice so mailed shall be effective upon its deposit with the United
States Postal Service or any successor thereto; notice sent by such a commercial
delivery service shall be effective upon delivery to such commercial delivery
service; notice given by personal delivery shall be effective only if and when
received by the addressee; and notice given by other means shall be effective
only if and when received at the office or designated place or machine of the
intended addressee.  For purposes of notice, the addresses of the parties shall
be as set forth on page 1 of this Deed of Trust; provided, however, that either
party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth herein.

12.6.        Covenants Running with the Land.  All Obligations contained in this
Deed of Trust and the other Loan Documents are intended by Grantor, Beneficiary,
and Trustee to be, and shall be construed as, covenants running with the
Mortgaged Property until the lien of this Deed of Trust has been fully released
by Beneficiary.

12.7.        Successors and Assigns.  Subject to the provisions of Section 6.8
hereof, all of the terms of the Loan Documents shall apply to, be binding upon,
and inure to the benefit of the parties thereto, their successors, assigns,
heirs, and legal representatives and all other persons claiming by, through, or
under them.

12.8.        No Waiver; Severability.  Any failure by Trustee or Beneficiary to
insist, or any election by Trustee or Beneficiary not to insist, upon strict
performance by Grantor or others of any of the terms, provisions, or conditions
of the Loan Documents shall not be deemed to be a waiver of same or of any other
terms, provisions, or conditions thereof, and Trustee or Beneficiary shall have
the right at any time or times thereafter to insist upon strict performance by
Grantor or others of any and all of such terms, provisions, and conditions.  The
Loan Documents are intended to be performed in accordance with, and only to the
extent permitted by, all applicable Legal Requirements.  If any provision of any
of the Loan Documents or the application thereof to any person or circumstance
shall, for any reason and to any extent, be invalid or unenforceable, then
neither the remainder of the instrument in which such provision is contained nor
the application of such provision to other persons or circumstances nor the
other instruments referred to herein shall be affected thereby, but rather shall
be enforced to the greatest extent permitted by law.

32


--------------------------------------------------------------------------------


12.9.        Counterparts.  To facilitate execution, this Deed of Trust may be
executed in as many counterparts as may be convenient or required.  It shall not
be necessary that the signature and acknowledgment of, or on behalf of, each
party, or that the signature and acknowledgment of all persons required to bind
any party, appear on each counterpart.  All counterparts shall collectively
constitute a single instrument.  It shall not be necessary in making proof of
this Deed of Trust to produce or account for more than a single counterpart
containing the respective signatures and acknowledgment of, or on behalf of,
each of the parties hereto.  Any signature and acknowledgment page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures and acknowledgments thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature and acknowledgment pages.

12.10.      Applicable Law.  The Loan Documents shall be governed by and
construed according to the laws of the State of Colorado from time to time in
effect except to the extent preempted by United States federal law.

12.11.      Controlling Agreement.  It is expressly stipulated and agreed to be
the intent of Grantor, Trustee and Beneficiary at all times to comply with
applicable Colorado law or applicable United States federal law (to the extent
that it permits Beneficiary to contract for, charge, take, reserve, or receive a
greater amount of interest than under Colorado law) and that this section shall
control every other covenant and agreement in this Deed of Trust and the other
Loan Documents.  If the applicable law is ever judicially interpreted so as to
render usurious any amount called for under the Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Indebtedness, or if Beneficiary’s exercise of the option to
accelerate the maturity of the Note, or if any prepayment by Grantor results in
Grantor having paid any interest in excess of that permitted by applicable law,
then it is Grantor’s, Trustee’s and Beneficiary’s express intent that all excess
amounts theretofore collected by Beneficiary shall be credited on the principal
balance of the Note and all other Indebtedness (or, if the Note and all other
Indebtedness have been or would thereby be paid in full, refunded to Grantor),
and the provisions of the Note and the other Loan Documents immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder.  All sums paid or agreed to
be paid to Beneficiary for the use, forbearance, or detention of the
Indebtedness shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the
Indebtedness until payment in full so that the rate or amount of interest on
account of the Indebtedness does not exceed the Maximum Lawful Rate from time to
time in effect and applicable to the Indebtedness for so long as the
Indebtedness is outstanding.  Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Trustee
and/or Beneficiary to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

12.12.      Subrogation.  If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Mortgaged Property, then, to the extent of such funds so used, Beneficiary
shall be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Mortgaged Property heretofore held by, or in favor of, the
holder of such indebtedness and such former rights, claims, liens, titles, and
interests, if any, are not waived but rather are continued in full force and
effect in favor of Beneficiary and are merged with the lien and security
interest created herein as cumulative security for the repayment of the
Indebtedness and the performance and discharge of the Obligations.

33


--------------------------------------------------------------------------------


12.13.      Rights Cumulative.  Beneficiary shall have all rights, remedies, and
recourses granted in the Loan Documents and available at law or in equity
(including, without limitation, those granted by the Code and applicable to the
Mortgaged Property or any portion thereof), and the same (i) shall be cumulative
and concurrent, (ii) may be pursued separately, successively, or concurrently
against Grantor or others obligated for the Indebtedness or any part thereof, or
against any one or more of them, or against the Mortgaged Property, at the sole
discretion of Beneficiary, (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Grantor that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (iv) are intended to be, and shall be, nonexclusive.  All rights
and remedies of Beneficiary hereunder and under the other Loan Documents shall
extend to any period after the initiation of foreclosure proceedings, judicial
or otherwise, with respect to the Mortgaged Property.

12.14.      Payments.  Remittances in payment of any part of the Indebtedness
other than in the required amount in funds immediately available at the place
where the Note is payable shall not, regardless of any receipt or credit issued
therefor, constitute payment until the required amount is actually received by
Beneficiary in funds immediately available at the place where the Note is
payable (or such other place as Beneficiary, in Beneficiary’s sole discretion,
may have established by delivery of written notice thereof to Grantor) and shall
be made and accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Beneficiary of any payment in an amount less than the
amount then due shall be deemed an acceptance on account only, and the failure
to pay the entire amount then due shall be and continue to be an Event of
Default.

12.15.      Exceptions to Covenants.  Grantor shall not be deemed to be
permitted to take any action or to fail to take any action with respect to any
particular covenant or condition contained herein or in any of the Loan
Documents if the action or omission would result in the breach of any other
covenant or condition contained herein or in any of the Loan Documents which has
not been specifically waived or consented to by Beneficiary, nor shall
Beneficiary be deemed to have consented to any such act or omission if the same
would provide cause for acceleration of the Indebtedness as a result of the
breach of any other covenant or condition contained herein or in any of the Loan
Documents which has not been specifically waived or consented to by Beneficiary.

12.16.      Reliance.  Grantor recognizes and acknowledges that in entering into
the loan transaction evidenced by the Loan Documents and accepting this Deed of
Trust, Beneficiary is expressly and primarily relying on the truth and accuracy
of the foregoing warranties and representations set forth in Article III hereof
without any obligation to investigate the Mortgaged Property and notwithstanding
any investigation of the Mortgaged Property by Beneficiary; that such reliance
exists on the part of Beneficiary prior hereto; that such warranties and
representations are a material inducement to Beneficiary in making the loan
evidenced by the Loan Documents and accepting of this Deed of Trust; and that
Beneficiary would not be willing to make the loan evidenced by the Loan
Documents and accept this Deed of Trust in the absence of any of such warranties
and representations.

12.17.      Change of Security.  Any part of the Mortgaged Property may be
released, regardless of consideration, by Beneficiary from time to time without
impairing, subordinating, or affecting in any way the lien, security interest,
and other rights hereof against the remainder.  The lien, security interest, and
other rights granted hereby shall not be affected by any other security taken
for the Indebtedness or Obligations, or any part thereof.  The taking of
additional collateral, or the amendment, extension, renewal, or rearrangement of
the Indebtedness or Obligations, or any part thereof, shall not release or
impair the lien, security interest, and other rights granted hereby, or affect
the liability of any endorser or

34


--------------------------------------------------------------------------------


guarantor or improve the right of any junior lienholder; and this Deed of Trust,
as well as any instrument given to secure any amendment, extension, renewal, or
rearrangement of the Indebtedness or Obligations, or any part thereof, shall be
and remain a first and prior lien, except as otherwise provided herein, on all
of the Mortgaged Property not expressly released until the Indebtedness is fully
paid and the Obligations are fully performed and discharged.

12.18.      Headings.  The Article, Section, and Subsection entitlements hereof
are inserted for convenience of reference only and shall in no way alter,
modify, or define, or be used in construing the text of such Articles, Sections,
or Subsections.

12.19.      Entire Agreement; Amendment.  THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.  The provisions
of this Deed of Trust and the other Loan Documents may be amended or waived only
by an instrument in writing signed by the respective parties to such documents.

12.20.      Waiver of Right to Trial by Jury.  GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY BENEFICIARY IN THE ENFORCEMENT
OF ANY OF THE TERMS OR PROVISIONS OF THIS DEED OF TRUST OR THE OTHER LOAN
DOCUMENTS.

12.21.      SPECIFIC NOTICE REGARDING INDEMNITIES.  IT IS EXPRESSLY AGREED AND
UNDERSTOOD THAT THIS DEED OF TRUST INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN
CERTAIN CIRCUMSTANCES, COULD INCLUDE AN INDEMNIFICATION BY GRANTOR OF
BENEFICIARY FROM CLAIMS OR LOSSES ARISING AS A RESULT OF BENEFICIARY’S OWN
NEGLIGENCE.

[SIGNATURES FOLLOW ON NEXT PAGE]

35


--------------------------------------------------------------------------------


EXECUTED as of the date first above written.

 

GRANTOR:

 

 

 

BEHRINGER HARVARD CORDILLERA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President

 

STATE OF TEXAS

 

‘

 

 

‘

COUNTY OF DALLAS

 

‘

 

The foregoing instrument was ACKNOWLEDGED before me this 4th day of June 2007,
by Gerald J. Reihsen, III, the Executive Vice President of BEHRINGER HARVARD
CORDILLERA, LLC, a Delaware limited liability company, on behalf of said limited
liability company.

[ S E A L ]

 

/s/ Patricia Flournoy

 

 

Notary Public, State of Texas

My Commission Expires:

 

 

August 19, 2011

 

Patricia Flournoy

 

 

(Printed Name of Notary Public)

 


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Grouse on the Green Real Property

TRACT F, CORDILLERA SUBDIVISION, FILING NO. 16, ACCORDING TO THE CORRECTION PLAT
RECORDED NOVEMBER 21, 1994 IN BOOK 655 AT PAGE 562, COUNTY OF EAGLE, STATE OF
COLORADO.

TOGETHER WITH EASEMENTS AND BENEFITS AS DESCRIBED IN AMENDED AND RESTATED
DECLARATION OF PROTECTIVE COVENANTS RECORDED MAY 12, 1993 IN BOOK 608 AT PAGE
785 AND SECOND AMENDMENT THERETO RECORDED MAY 11, 1998 AT RECEPTION NO. 655728,
AFFIDAVIT OF CLARIFICATION RECORDED MAY 10, 1995 IN BOOK 663 AT PAGE 72, COUNTY
OF EAGLE, STATE OF COLORADO.

TOGETHER WITH NONEXCLUSIVE INGRESS AND EGRESS EASEMENTS RESERVED PURSUANT TO THE
QUITCLAIM DEEDS RECORDED APRIL 21, 2003 AT RECEPTION NO. 830524, 830525, 830526,
830527, 830528, 830529 AND 830530, COUNTY OF EAGLE, STATE OF COLORADO.

Lodge and Spa Real Property

LOT 1, ACCORDING TO THE “AMENDED FINAL PLAT, LOT 36, CORDILLERA SUBDIVISION,
FILING NO. 1 & NO. 2; LOT 1, FILING NO. 1, CORDILLERA SUBDIVISION, FILING NO. 1
& NO. 2; AND TRACT X, CORDILLERA SUBDIVISION FILING NO. 3”, RECORDED JANUARY 14,
2003 AT RECEPTION NO. 820221, COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH THOSE RIGHTS AND EASEMENTS CREATED IN FAVOR OF THE “LODGE OWNER”
BY THAT CERTAIN LODGE ACCESS AND USE EASEMENT AND AGREEMENT DATED AS OF DECEMBER
18, 2003, EXECUTED BY AND AMONG KENSINGTON PARTNERS, A COLORADO GENERAL
PARTNERSHIP, STAG GULCH PARTNERS, A COLORADO GENERAL PARTNERSHIP, CORDILLERA
VALLEY CLUB INVESTORS LIMITED PARTNERSHIP, A COLORADO LIMITED PARTNERSHIP,
GALENA PARTNERS, A COLORADO GENERAL PARTNERSHIP, SQUAW CREEK REALTY CORP., A
COLORADO CORPORATION, EAGLE GOLF LLC, A COLORADO LIMITED LIABILITY COMPANY,
VALLEY GOLF LLC, A COLORADO LIMITED LIABILITY COMPANY, CORDILLERA SUMMIT GOLF,
INC., A COLORADO CORPORATION, CORDILLERA CLUB PROPERTIES, LLC, A COLORADO
LIMITED LIABILITY COMPANY, AND GALENA PARTNERS, A COLORADO GENERAL PARTNERSHIP,
A MEMORANDUM OF WHICH WAS RECORDED DECEMBER 18, 2003, AT RECEPTION NO. 862395,
COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH EASEMENTS AND BENEFITS AS DESCRIBED IN AMENDED AND RESTATED
DECLARATION OF PROTECTIVE COVENANTS RECORDED MAY 12, 1993 IN BOOK 608 AT PAGE
785 AND SECOND AMENDMENT THERETO RECORDED MAY 11, 1998 AT RECEPTION NO. 655728,
AFFIDAVIT OF CLARIFICATION RECORDED MAY 10, 1995 IN BOOK 663 AT PAGE 72, COUNTY
OF EAGLE, STATE OF COLORADO.

TOGETHER WITH NONEXCLUSIVE INGRESS AND EGRESS EASEMENTS RESERVED PURSUANT TO THE
QUITCLAIM DEEDS RECORDED APRIL 21, 2003 AT RECEPTION NO. 830524, 830525, 830526,
830527, 830528, 830529 AND 830530, COUNTY OF EAGLE, STATE OF COLORADO.

1


--------------------------------------------------------------------------------


Cordillera Mountain Club

CONDOMINIUM UNIT 333-C, THE STRAWBERRY PARK CONDOMINIUMS, IN ACCORDANCE WITH AND
SUBJECT TO THE DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS OF THE
STRAWBERRY PARK CONDOMINIUMS, RECORDED APRIL 3, 1989, IN BOOK 503 AT PAGE 354,
AND AMENDMENT THERETO RECORDED APRIL 12, 1991 IN BOOK 551 AT PAGE 656, AND
SECOND AMENDMENT THERETO RECORDED JUNE 4, 1992 IN BOOK 581 AT PAGE 544, AND
RECORDED SEPTEMBER 25, 1992 IN BOOK 590 AT PAGE 185 AND MAP RECORDED ON APRIL 3,
1989 IN BOOK 503 AT PAGE 353.

FIRST STATEMENT OF INTENTION TO ANNEX ADDITIONAL CONDOMINIUM UNITS AND COMMON
ELEMENTS AND SUPPLEMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
OF STRAWBERRY PARK CONDOMINIUMS, RECORDED ON MAY 30, 1989 IN BOOK 507 AT PAGE
220, AND FIRST AMENDMENT THERETO RECORDED MAY 16, 1991 IN BOOK 554 AT PAGE 86,
AND THE SUPPLEMENTAL CONDOMINIUM MAP RECORDED MAY 30, 1989 IN BOOK 507 AT PAGE
219, AND SECOND AMENDMENT THERETO RECORDED AUGUST 4, 1992 IN BOOK 586 AT PAGE
212, COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH PARKING SPACE NOS. 67 AND 68 AS DEPICTED AND DESCRIBED ON THE MAPS
REFERENCED ABOVE, WHICH PARKING SPACES SHALL BE LIMITED COMMON ELEMENTS
APPURTENANT TO CONDOMINIUM UNIT NO. 333-C, THE STRAWBERRY PARK CONDOMINIUMS.

TOGETHER WITH BENEFITS AS CREATED BY THE BEAVER CREEK DECLARATION RECORDED
DECEMBER 27, 1979 IN BOOK 296 AT PAGE 446 AND ANY AND ALL AMENDMENTS THERETO AND
TOGETHER WITH BENEFITS AS CREATED BY THE STRAWBERRY PARK CONDOMINIUM DECLARATION
RECORDED APRIL 3, 1989 IN BOOK 503 AT PAGE 354 AND ANY AND ALL SUPPLEMENTS AND
AMENDMENTS THERETO.

Village Center Real Property

TRACT X, “AMENDED FINAL PLAT, LOT 36, CORDILLERA SUBDIVISION, FILING NO. 1 & NO.
2; LOT 1, FILING NO. 1, CORDILLERA SUBDIVISION, FILING NO. 1 & NO. 2; AND TRACT
X, CORDILLERA SUBDIVISION, FILING NO. 3”, RECORDED JANUARY 14, 2003 AT RECEPTION
NO. 820221, COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH EASEMENTS AND BENEFITS AS DESCRIBED IN AMENDED AND RESTATED
DECLARATION OF PROTECTIVE COVENANTS RECORDED MAY 12, 1993 IN BOOK 608 AT PAGE
785 AND SECOND AMENDMENT THERETO RECORDED MAY 11, 1998 AT RECEPTION NO. 655728,
AFFIDAVIT OF CLARIFICATION RECORDED MAY 10, 1995 IN BOOK 663 AT PAGE 72, COUNTY
OF EAGLE, STATE OF COLORADO.

TOGETHER WITH NONEXCLUSIVE INGRESS AND EGRESS EASEMENTS RESERVED PURSUANT TO THE
QUITCLAIM DEEDS RECORDED APRIL 21, 2003 AT RECEPTION NO. 830524, 830525, 830526,
830527, 830528, 830529 AND 830530, COUNTY OF EAGLE, STATE OF COLORADO.

2


--------------------------------------------------------------------------------


EXHIBIT B

PERMITTED EXCEPTIONS

Title Exceptions – Grouse on the Green

1.             Taxes for the year 2007 and subsequent years, a lien not yet due
or payable.

2.             All applicable zoning, building, land use and other governmental
restrictions, laws, ordinances, rules and regulations.

3.             All matters that would be discovered or disclosed by an accurate
inspection and ALTA/ACSM Minimum Standard Detail Survey of the real property.

4.             Rights of tenants in possession, as tenants only.

5.             Any matters arising by, through or under grantee, its heirs and
assigns.

6.             Reservations as contained in United States Patent recorded July
7, 1987 in Book 465 at Page 624.

7.             Terms, conditions and provisions of the Tenth Amendment to the
Cordillera Subdivision Planned Unit Development Control document recorded
October 24, 2003 at Reception No. 854897.

8.             Terms, conditions and provisions of easement agreement for the
purpose of water improvements recorded April 28, 1994 in Book 638 at Page
880, as shown on ALTA survey prepared by Johnson, Kunkel & Associates, dated
9/9/04, last revised October 4, 2004, last certified October 19, 2004, Job No.
EA04372.

9.             Easements, conditions, covenants, restrictions, reservations and
notes on the corrected final plat of Cordillera Subdivision Filing No. 16
recorded November 21, 1994 in Book 655 at Page 562.

10.           Terms, conditions and provisions of supplemental declaration of
owner consent to creation of utility easement upon, across, over and under Tract
F, Cordillera Subdivision, Filing No. 16 recorded September 24, 2001 at
Reception No. 768136.

11.           Terms, conditions and provisions of agreement recorded December
11, 2003 at Reception No. 861491.

Note: Amended and Restated Declaration of Protective Covenants, Conditions, and
Restrictions for Cordillera but omitting any covenants or restrictions, if any,
based upon race, color, religion, sex, sexual orientation, familial status,
marital status, disability, handicap, national origin, ancestry, or source of
income, as set forth in applicable state or federal laws, except to the extent
that said covenant or restriction is permitted by applicable law as contained in
instrument recorded May 12, 1993 in Book 608 at Page 785, Owner Consent recorded
August 19, 1994 in Book 648 at Page 203, supplement thereto recorded august 19,
1994 in Book 648 at Page 204, and Second Amendment thereto recorded May 11, 1998
at Reception No. 655728.

Affidavit of Clarification recorded March 10, 1995 in Book 663 at Page 72.

1


--------------------------------------------------------------------------------


Note: Notice of Levy of Real Estate Transfer Assessment recorded June 25, 2001
at Reception No. 760375.

12.           The effect of asphalt parking and concrete golf cart path onto
utility easement as shown on ALTA survey prepared by Johnson, Kunkel &
Associates, Inc., dated 9/9/04, last revised October 4, 2004, last certified
October 19, 2004, Job No. EA04372 and updated October, 2006.

13.           The effect of net not within subject property as shown on ALTA
survey prepared by Johnson, Kunkel & Associates, Inc., dated 9/9/04, last
revised October 4, 2004, last certified October 19, 2004, Job No. EA04372 and
updated October, 2006.

14.           Terms, conditions and provisions of Memorandum of Lease recorded
December 18, 2003 at Reception No. 862400.

15.           Terms, conditions and provisions of Easement Agreement recorded
December 18, 2003 at Reception No. 862401 and as rerecorded to correct Exhibit C
thereto recorded November 6, 2006 under Reception No. 200630398, as shown on
ALTA survey prepared by Johnson, Kunkel & Associates, dated 9/9/04, last revised
October 4, 2004, last certified October 19, 2004, Job No. EA04372 and updated
October, 2006.

Title Exceptions – Lodge and Spa

1.             Taxes for the year 2007 and subsequent years, a lien not yet due
or payable.

2.             All applicable zoning, building, land use and other governmental
restrictions, laws, ordinances, rules and regulations.

3.             All matters that would be discovered or disclosed by an accurate
inspection and ALTA/ACSM Minimum Standard Detail Survey of the real property.

4.             Rights of tenants in possession, as tenants only.

5.             Any matters arising by, through or under grantee, its heirs and
assigns.

6.             Right of Way for ditches or canals constructed by the authority
of the United States as reserved in United States patent recorded July 18, 1938
in Book 123 at Page 591 and recorded June 20, 1942 in Book 128 at Page 253.

7.             Reservations contained in United States patent recorded July 18,
1938 in Book 123 at Page 591 and in United States patent recorded June 20, 1942
in Book 128 at Page 253, as follows: excepting and reserving however to the
United States all the coal and other minerals in the lands so entered and
patented, together with the right to prospect for, mine and remove the same
pursuant to the provisions and limitations of the act of December 29, 1916 (39
Stat., 862).

8.             Excepting an undivided one-half interest in and to all oil, gas
and minerals in, on or under the above described property, together with the
right to prospect for, mine and remove the same as reserved in deeds recorded
June 5, 1961 in Book 165 at Page 501, September 20, 1968 in Book 213 at Page
696, October 16, 1968 in Book 213 at Page 854, and May 9, 1986 in Book 441 at
Page 620.

9.             Utility easement as granted to Holy Cross Electric Association,
Inc. in instrument recorded April 11, 1994, in Book 637 at Page 50, as shown on
ALTA survey prepared by Johnson,

2


--------------------------------------------------------------------------------


Kunkel & Associates, dated 9/9/04, last revised October 4, 2004, last certified
October 19, 2004, Job No. EA04372 and updated October, 2006.

10.           Terms, conditions and provisions of Easement Agreement recorded
April 28, 1994 in Book 638 at Page 880, as shown on ALTA survey prepared by
Johnson, Kunkel & Associates, dated 9/9/04, last revised October 4, 2004, last
certified October 19, 2004, Job No. EA04372 and updated October, 2006.

11.           Terms, conditions and provisions of Holy Cross Electric
Underground Right of Way Easement recorded June 18, 1997 in Book 729 at Page
814, Reception N. 625775, as shown on ALTA survey prepared by Johnson, Kunkel &
Associates, dated 9/9/04, last revised October 4, 2004, last certified October
19, 2004, job no. EA04372 and updated October, 2006.

12.           Terms, conditions and provisions of the Tenth Amendment to the
Cordillera Planned Unit Development recorded October 24, 2003 at Reception No.
854897.

13.           Easements, conditions, covenants, restrictions, reservations and
notes on the recorded Plat of Amended Final Plat Lot 36, Cordillera Subdivision,
Filing No. 1 & No. 2; Lot 1, Filing No. 1, Cordillera Subdivision Filing No. 1 &
2; and Tract X, Cordillera Subdivision, Filing No. 3 recorded January 14, 2003
Reception No. 820221.

14.           The effect of dirt road as shown on ALTA survey prepared by
Johnson, Kunkel & Associates, Inc., dated 9/9/04, last revised October 4, 2004,
last certified October 19, 2004, Job No. EA04372 and updated October, 2006.

15.           The effect of rock wall onto utility easement as shown on ALTA
survey prepared by Johnson, Kunkel & Associates, Inc., dated 9/9/04, last
revised October 4, 2004, last certified October 19, 2004, Job No. EA04372 and
updated October, 2006.

16.           The effect of utility lines not within easements as shown on ALTA
survey prepared by Johnson, Kunkel & Associates, Inc., dated 9/9/04, last
revised October 4, 2004, last certified October 19, 2004, Job No. EA04372 and
updated October, 2006.

17.           The effect of a portion of asphalt parking not within subject
property and within utility easement as shown on ALTA survey prepared by
Johnson, Kunkel & Associates, Inc., dated 9/9/04, last revised October 4, 2004,
last certified October 19, 2004, Job No. EA04372 and updated October. 2006.

18.           Terms, conditions and provisions of agreement recorded December
11, 2003 at Reception No. 861491.

Note: Amended and Restated Declaration of Protective Covenants, Conditions, and
Restrictions for Cordillera recorded May 12, 1993 in Book 608 at Page
785, Second Amendment thereto recorded May 11, 1998 at Reception No. 655728.

Affidavit of Clarification recorded March 10, 1995 in Book 663 at Page 72.

Note: Notice of Levy of Real Estate Transfer Assessment recorded June 25, 2001
at Reception No. 760375.

19.           Terms, conditions and provisions of Quitclaim Deed recorded
December 15, 2006 at Reception No. 200634237.

3


--------------------------------------------------------------------------------


20.           Terms, conditions and provisions of Memorandum of Lease Agreement
recorded December 15, 2006 at Reception No. 200634238.

Title Exceptions – Cordillera Mountain Club

1.             Taxes for the year 2007 and subsequent years, a lien not yet due
or payable.

2.             All applicable zoning, building, land use and other governmental
restrictions, laws, ordinances, rules and regulations.

3.             All matters that would be discovered or disclosed by an accurate
inspection and ALTA/ACSM Minimum Standard Detail Survey of the real property.

4.             Rights of tenants in possession, as tenants only.

5.             Any matters arising by, through or under grantee, its heirs and
assigns.

6.             Right of proprietor of a vein or lode to extract and remove his
ore therefrom should the same be found to penetrate or intersect the premises as
reserved in united states patent recorded September 20, 1904, in book 48 at page
504.

7.             Right of way for ditches or canals constructed by the authority
of the United States as reserved in united states patent recorded September 20,
1904, in book 48 at page 504.

8.             Restrictive covenants which do not contain a forfeiture or
reverter clause, but omitting any covenants or restrictions, if any, based upon
race, color, religion, sex, sexual orientation, familial status, marital status,
disability, handicap, national origin, ancestry, or source of income, as set
forth in applicable state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law, as contained in
instrument recorded December 27, 1979, in Book 296 at Page 446 and as amended in
instrument recorded September 16, 1982 in book 346 at page 5, Amendment thereto
recorded January 22, 1998 Reception No. 645127, and Amendment thereto recorded
August 24, 1998 Reception No. 666932.

Assignment in connection therewith recorded November 23, 1993 in Book 625 at
Page 654.

9.             Easements, reservations and restrictions as shown or reserved on
the plat of Sixth Amendment to the first filing and Seventh Amendment to the
fifth filing, Beaver Creek Subdivision recorded April 4, 1988 in Book 481 at
Page 618.

10.           Terms, conditions and provisions of amended and restated guide to
the Beaver Creek Planned Unit Development recorded April 26, 1994 in Book 638 at
Page 584.

11.           Underground right of way easement as granted to Holy Cross
Electric Association, Inc. in instrument recorded August 8, 1988 in Book 488 at
Page 743 and as shown on the plat of Sixth Amendment to the first filing and
Seventh Amendment to the fifth filing, Beaver Creek Subdivision recorded April
4, 1988 in Book 481 at Page 618.

12.           Terms, conditions, and provisions of Consent to Encroachments
recorded September 27, 1988 in Book 491 at Page 933.

13.           Building limitations as set forth on Warranty Deed recorded April
8, 1988 in Book 481 at Page 909 and as amended by Quit Claim Deed recorded May
16, 1989 in Book 506 at Page 324.

4


--------------------------------------------------------------------------------


14.           Those provisions, covenants and conditions, easements and
restrictions, which are a burden to the condominium unit described in Schedule
A, but omitting any covenants or restrictions, if any, based upon race, color,
religion, sex, sexual orientation, familial status, marital status, disability,
handicap, national origin, ancestry, or source of income, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law as contained in instrument recorded
April 3, 1989 in Book 503 at Page 354 and supplement thereto recorded May 30,
1989 in Book 507 at Page 220 amendment thereto recorded April 12, 1991 in Book
551 at Page 656, and amendment thereto recorded May 16, 1991 in Book 554 at Page
86, and amendment thereto recorded June 4, 1992 in Book 581 at Page 544, and
recorded September 25, 1992 in Book 590 at Page 185.

15.           Easements, reservations and restrictions as shown or reserved on
the condominium map for the Strawberry Park Condominiums recorded April 3, 1989
in Book 503 at Page 353 and Supplemental Condominium Map recorded May 30, 1989
in Book 507 at Page 219, and amendment thereto recorded August 4, 1992 in Book
586 at Page 212.

Title Exceptions – Village Center

1.             Taxes for the year 2007 and subsequent years, a lien not yet due
or payable.

2.             All applicable zoning, building, land use and other governmental
restrictions, laws, ordinances, rules and regulations.

3.             All matters that would be discovered or disclosed by an accurate
inspection and ALTA/ACSM Minimum Standard Detail Survey of the real property.

4.             Rights of tenants in possession, as tenants only.

5.             Any matters arising by, through or under grantee, its heirs and
assigns.

6.             Right of way for ditches or canals constructed by the authority
of the United States as reserved in United States Patent recorded July 18, 1938
in Book 123 at Page 591 and recorded June 20, 1942 in Book 128 at Page 253.

7.             Reservations contained in United States Patent recorded July 18,
1938 in Book 123 at Page 591 and in United States Patent recorded June 20, 1942
in Book 128 at Page 253, as follows: excepting and reserving however to the
United States all the coal and other minerals in the lands so entered and
patented, together with the right to prospect for, mine and remove the same
pursuant to the provisions and limitations of the Act of December 29, 1916 (39
Stat., 862).

8.             Excepting an undivided one-half interest in and to all oil, gas
and minerals in, on or under the above described property, together with the
right to prospect for, mine and remove the same as reserved in deeds recorded
June 5, 1961 in Book 165 at Page 501, September 20, 1968 in Book 213 at Page
696, October 16, 1968 in Book 213 at Page 854, and May 9, 1986 in Book 441 at
Page 620.

9.             Utility easement as granted to Holy Cross Electric Association,
Inc. in Instrument recorded April 11, 1994, in Book 637 at Page 50.

10.           Terms, conditions and provisions of Easement Agreement recorded
April 28, 1994 in Book 638 at Page 880.

5


--------------------------------------------------------------------------------


11.           Restrictive covenants which do not contain a forfeiture or
reverter clause, but omitting any covenants or restrictions, if any, based upon
race, color, religion, sex, sexual orientation, familial status, marital status,
disability, handicap, national origin, ancestry, or source of income, as set
forth in applicable state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law, as contained in
Instrument recorded May 12, 1993, in Book 608 at Page 785, Second Amendment
thereto recorded May 11, 1998 Reception No. 655728.

Affidavit of Clarification recorded March 10, 1995 in Book 663 at Page 72.

12.           Terms, conditions and provisions of the Tenth Amendment to the
Cordillera Planned Unit Development recorded October 24, 2003 at Reception No.
854897.

13.           Easements, conditions, covenants, restrictions, reservations and
notes on the recorded plat of Amended Final Plat Lot 36, Cordillera Subdivision,
Filing No. 1 & No. 2; Lot 1, Filing No. 1, Cordillera Subdivision Filing No. 1 &
2; and Tract X, Cordillera Subdivision, Filing No. 3 recorded January 14, 2003
Reception No. 820221.

14.           Terms, conditions and provisions of Notice of Levy of Real Estate
Transfer Assessment recorded June 25, 2001 at reception no. 760375.

15.           The effect of electric lines not within an easement as shown on
ALTA survey prepared by Johnson, Kunkel & Associates, Inc., dated 11/13/03, Job
# EA03346 and updated October, 2006.

16.           The effect of tennis court onto utility easement as shown on ALTA
survey prepared by Johnson, Kunkel & Associates, Inc., dated 11/13/03, Job #
EA03346 and updated October, 2006.

6


--------------------------------------------------------------------------------